Case 2:18-cv-09276-DMG-PLA Document 69-3 Filed 04/27/20 Page 1 of 141 Page ID
                                 #:1569




                    UNITED STATES DISTRICT COURT
                   CENTRAL DISTRICT OF CALIFORNIA


 CLAUDIA SARAHI RUEDA              )   Case No. 2:18-cv-9276- DMG-PLA
 VIDAL,                            )
                                   )   FEDERAL AGENCY
 Plaintiff,                        )   DEFENDANTS’ CERTIFIED
                                   )   ADMINISTRATIVE RECORD
 v.                                )
                                   )   Judge: Hon. Dolly M. Gee
                                   )   Courtroom: 8C
 U.S. DEPARTMENT OF                )
 HOMELAND SECURITY,
 et al.,                           )
                                   )
 Defendants.                       )
                                   )
Case 2:18-cv-09276-DMG-PLA Document 69-3 Filed 04/27/20 Page 2 of 141 Page ID
                                 #:1570
Case 2:18-cv-09276-DMG-PLA Document 69-3 Filed 04/27/20 Page 3 of 141 Page ID
                                 #:1571
Case 2:18-cv-09276-DMG-PLA Document 69-3 Filed 04/27/20 Page 4 of 141 Page ID
                                 #:1572


Page numbers   Description
               USCIS Electronic Immigration System (ELIS) Record: Form I-821D and ELIS account and
  0001-20
               adjudication information
               Form I-821D, Consideration of Deferred Action for Childhood Arrivals, Form I-765, Application for
 0021-0108
               Employment Authorization, and supporting documents, received June 21, 2017
  0109-10      DACA Denial Notice, October 19, 2017
  0111-13      USCIS Online Account Notice and biometrics appointment notice
  0114-15      DACA Denial Notice, October 19, 2017 - duplicate
               Risk and Fraud report (the background check reports considered by the adjudicator but withheld by the
    0116
               ELIS system are provided at AR 130-34 with appropriate law enforcement and privacy redactions)
               Emails between CBP and USCIS California Service Center (CSC) Background Check Unit (BCU),
  0117-22
               dated June 29, 2017 to October 19, 2017
  0123-24      Request for Adjudicative Guidance (RAG), August 17, 2017
  0125-28      Deconfliction Report and fingerprint check information, October 4, 2017
    0129       Form fee payment information, June 23, 2017
  0130-34      Background Check Results
               Immigration Court master calendar, bond, and custody redetermination proceeding documents, June-
  0135-320
               August, 2017
               ICE Form I-205, Warrant of Removal/Deportation, Form I-862, Notice to Appear, Form I-286 Notice
  0321-033     of Custody Determination, List of Pro Bono Legal Service Providers, Detainee Calendar Screening
               Questionnaire, and Form I-385, Alien Booking Record, May 2017.
  0334-35      DACA Denial Decision, October 19, 2017 - duplicate
               Email from CSC BCU adjudicator to obtain the A file for review, dated July 7, 2017, and emails
  0336-37
               between CBP and CSC BCU adjudicator dated June 29, 2017
  0338-41      Media interview release forms, May 23, 2017
  0342-45      I-213, Record of Deportable/Inadmissible Alien, May 17, 2017
  0346-51      G-28, Notice of Entry of Appearance as Attorney or Accredited Representative
  0352-55      I-213, Record of Deportable/Inadmissible Alien, May 17, 2017 - duplicate
  0356-78      Criminal record, background check, and other records check documents, retrieved May 18-19, 2017
  0379-82      CBP Report of Investigation, Rueda Transnational Criminal Organization
  0383-91      Administrative documents
    0392       RAG with HQ Service Center Operations (SCOPS) response
  0393-94      RAG attachment - EARM report, June 30, 2017
  0395-98      CBP, Report of Investigation, Rueda Transnational Criminal Organization
    0399       DACA Internal FAQ - NOID v. Denial, created July 8, 2015 (last modified September 2, 2015)
  0400-403     Emails between CBP, CSC BCU, and HQ SCOPS, August 21, 2017 to October 18, 2017
               Emails between CBP, CSC BCU, and HQ SCOPS, August 21, 2017 to October 18, 2017 – internal
  0404-08
               SCOPS concurrence on denial in response to RAG
               DACA Internal FAQ - Known or Suspected Drug Cartel Membership, created April 16, 2015 (last
    0409
               modified June 5, 2019)
      Case 2:18-cv-09276-DMG-PLA Document 69-3 Filed 04/27/20 Page 5 of 141 Page ID
                                       #:1573




                      Certified True Copy
                                USCIS OFFICIAL RECORD


                          Created: Wed Oct 30 13:10:34 EDT 2019




Case Summary
Person Name                                   RUEDA VIDAL, CLAUDIA SARAHI


 A-Number                                     A     PII

 Birth Date                                    PII 1995

 Gender                                       Female


USCIS Receipt Number                          IOE      PII

Receipt Date                                  06/21/2017


Benefit Type                                  I-821D


Case State                                    Closed


Case Status                                   Denied


Case Substatus                                Discretionary Denial




                                                                            CAR 0001
Certified True Copy              Wed Oct 30 13:10:34 EDT 2019                  Page 3 of 131
      Case
Receipt    2:18-cv-09276-DMG-PLA
        Number: IOE  PII           Document 69-3
                                     A-Number: A Filed 04/27/20 Page 6 of 141 Form
                                                 PII                            Page  ID I-821D
                                                                                   Type:
                                          #:1574


Table of Contents
Account Data                                                                                5
Contact Information                                                                         8
Biometrics                                                                                  9
Case Details                                                                               10
Benefit Card Details                                                                       13
Travel Information                                                                         14
VAWA Verification                                                                          15
Criminality Questions                                                                      16
Render Case Decision                                                                       18
Associated Cases                                                                           19
Case Comments                                                                              20
Supervisor Review Worksheet                                                                21
Supporting Evidence                                                                        22
Notices                                                                                   111
Risk and Fraud                                                                            118
Case Flags                                                                                131
Payment Information                                                                       132




                                                                               CAR 0002
Certified True Copy                Wed Oct 30 13:10:34 EDT 2019                   Page 4 of 131
      Case
Receipt    2:18-cv-09276-DMG-PLA
        Number: IOE  PII           Document 69-3
                                     A-Number: A Filed 04/27/20 Page 7 of 141 Form
                                                 PII                            Page  ID I-821D
                                                                                   Type:
                                          #:1575


Account Data

Name(s)
Name                                                 Type             Source           Primary

                                                                      Declared by
RUEDA VIDAL, CLAUDIA SARAHI                          Legal Name                        Yes
                                                                      Applicant
                                                                      Added by
RUEDA, CLAUDIA SARAHI                                Alias                             No
                                                                      Internal User
                                                                      Added by
VIDAL, CLAUDIA SARAHI                                Alias                             No
                                                                      Internal User
                                                                      Added by
RUEDA-VIDAL, CLAUDIA SARAHI                          Alias                             No
                                                                      Internal User
                                                                      Benefits
RUEDA VIDAL, CLAUDIA NMN                             Alias            Biometric      No
                                                                      Support System
                                                                      Declared by
RUEDA, CLAUDIA NMN                                   Other                             No
                                                                      Applicant



Date(s) of Birth
Birth Date                                                            Source           Primary

                                                                      Declared by
 PII 1995                                                             Applicant        Yes




Alien Number(s)
Alien Number                                                          Source           Primary

                                                                      Declared by
A    PII                                                                               Yes
                                                                      Applicant



Account Number
       PII



Biographics
Date of Birth                                                         Source

 PII 1995                                                             Declared by Applicant

                                                                                 CAR 0003
Certified True Copy                Wed Oct 30 13:10:34 EDT 2019                     Page 5 of 131
      Case
Receipt    2:18-cv-09276-DMG-PLA
        Number: IOE  PII                     Document 69-3
                                               A-Number: A Filed 04/27/20 Page 8 of 141 Form
                                                           PII                            Page  ID I-821D
                                                                                             Type:
                                                    #:1576
City/Town/Villiage of Birth                                                     Source

             PII                                                                Declared by Applicant

State/Province of Birth                                                         Source

No Data Declared                                                                Declared by Applicant

Country of Birth                                                                Source

Mexico                                                                          Declared by Applicant

Current Country of Residence                                                    Source

United States                                                                   Declared by Applicant

Other Country of Residence                                                      Source

No Data Declared                                                                Declared by Applicant

Primary Country of Citizenship/Nationality                                      Source

Mexico                                                                          Declared by Applicant

Other Countries of Citizenship/Nationality                                      Source

No Data Declared                                                                Declared by Applicant

Gender                                                                          Source

Female                                                                          Declared by Applicant

Aliases                                                                         Source

CLAUDIA RUEDA                                                                   Declared by Applicant

Height                                                                          Source

4ft. 11in.                                                                      Declared by Applicant

Weight                                                                          Source

120                                                                             Declared by Applicant

Race                                                                            Source

White                                                                           Declared by Applicant

Ethnicity                                                                       Source

Hispanic or Latino                                                              Declared by Applicant

Eye Color                                                                       Source

Unknown                                                                         Declared by Applicant

Hair Color                                                                      Source

Brown                                                                           Declared by Applicant



                                                                                          CAR 0004
Certified True Copy                          Wed Oct 30 13:10:34 EDT 2019                    Page 6 of 131
      Case
Receipt    2:18-cv-09276-DMG-PLA
        Number: IOE  PII           Document 69-3
                                     A-Number: A Filed 04/27/20 Page 9 of 141 Form
                                                 PII                            Page  ID I-821D
                                                                                   Type:
                                          #:1577
Marital Status                                                        Source

Single                                                                Declared by Applicant

Marital Status Explanation Text                                       Source

No Data Declared                                                      Declared by Applicant




                                                                                CAR 0005
Certified True Copy                Wed Oct 30 13:10:34 EDT 2019                    Page 7 of 131
     Case
Receipt    2:18-cv-09276-DMG-PLA
        Number: IOE  PII                    Document 69-3
                                              A-Number: A Filed
                                                          PII 04/27/20 Page 10 of 141Form
                                                                                       Page  IDI-821D
                                                                                          Type:
                                                   #:1578


Contact Information

Physical Address(es)
Address                                Dates Used             Input Date           Source             Primary

       PII        , LOS ANGELES,                                                   Declared by
CA, 90063,                             04/01/2017 - Present   06/23/2017                              Yes
                                                                                   Applicant
USA
               PII                 ,                                               Declared by
LYNWOOD, CA, 90262,                    08/01/2001 - 01/01/2001 06/23/2017                             No
                                                                                   Applicant
USA
      PII        , LOS                                                             Declared by
ANGELES, CA, 90023,                    01/01/2001 - 04/01/2017 06/23/2017                             No
                                                                                   Applicant
USA



Mailing Address(es)
Address                                Dates Used             Input Date           Source             Primary

       PII            LOS ANGELES,                                                 Declared by
CA, 90063,                             06/23/2017 - Present   06/23/2017                              Yes
                                                                                   Applicant
USA



Phone Number(s)
Phone Number             Type                                         Input Date    Source            Primary

                                                                                    Declared by
      PII                Daytime                                      06/23/2017                      Yes
                                                                                    Applicant



Email Address(es)
There are no email addresses for this applicant.




                                                                                                 CAR 0006
Certified True Copy                          Wed Oct 30 13:10:34 EDT 2019                           Page 8 of 131
     Case
Receipt    2:18-cv-09276-DMG-PLA
        Number: IOE  PII             Document 69-3
                                       A-Number: A Filed
                                                   PII 04/27/20 Page 11 of 141Form
                                                                                Page  IDI-821D
                                                                                   Type:
                                            #:1579


Biometrics
Transaction ID                                    Capture Date

IOE              PII                              07/11/2017 13:35:00 UTC


                                          Photograph
                                                PII




                       Fingerprint                                    Signature

                                                                    PII

                           PII




                                                                                  CAR 0007
Certified True Copy                  Wed Oct 30 13:10:34 EDT 2019                    Page 9 of 131
     Case
Receipt    2:18-cv-09276-DMG-PLA
        Number: IOE  PII                  Document 69-3
                                            A-Number: A Filed
                                                        PII 04/27/20 Page 12 of 141Form
                                                                                     Page  IDI-821D
                                                                                        Type:
                                                 #:1580


Case Details

Case Information
                                                         Most Recent DACA
SSN                         Request Type                                          Source
                                                         Expiration Date

                            Initial Request -
None                        Consideration of Deferred     N/A                     Declared by Applicant
                            Action for Childhood Arrivals



Removal Proceedings
Requestor is now or has been in removal proceedings, or has a removal order issued in   Source
any other context

Yes                                                                                     Declared by Applicant

Currently in Proceedings (Active)                                                       Source

Yes                                                                                     Declared by Applicant

Currently in Proceedings (Admin Closed)                                                 Source

No                                                                                      Declared by Applicant

Terminated                                                                              Source

No                                                                                      Declared by Applicant

Subject to a Final Order                                                                Source

No                                                                                      Declared by Applicant

Other                                                                                   Source

No                                                                                      Declared by Applicant

Most Recent Date of Proceedings                                                         Source

No Data Declared                                                                        Declared by Applicant

Location of Proceedings                                                                 Source

SAN DIEGO CA                                                                            Declared by Applicant



Residence and Travel Information


                                                                                             CAR 0008
Certified True Copy                        Wed Oct 30 13:10:34 EDT 2019                        Page 10 of 131
     Case
Receipt    2:18-cv-09276-DMG-PLA
        Number: IOE  PII                       Document 69-3
                                                 A-Number: A Filed
                                                             PII 04/27/20 Page 13 of 141Form
                                                                                          Page  IDI-821D
                                                                                             Type:
                                                      #:1581
Initially arrived and established residence in the United States prior to 16 years of age   Source

Yes                                                                                         Declared by Applicant

Date of initial entry into the United States                                                Source

08/01/2001                                                                                  Declared by Applicant

Place of initial entry into the United States                                               Source

CALIFORNIA                                                                                  Declared by Applicant

Immigration Status on June 15, 2012                                                         Source

No Data Declared                                                                            Declared by Applicant

Ever Issued an Arrival-Departure Record                                                     Source

Yes                                                                                         Declared by Applicant

Form I-94, I-94W, or I-95 number                                                            Source

No Data Declared                                                                            Declared by Applicant

Date that authorized stay expired, as shown on Form I-94, I-94W, or I-95                    Source

No Data Declared                                                                            Declared by Applicant



Education and Military Information
How requestor met the education guideline                                                   Source

US HIGH SCHOOL                                                                              Declared by Applicant

Name, City, and State of school currently attending or where education received             Source

ROOSEVELT HIGH SCHOOL LOS ANGELES                                                           Declared by Applicant

Date of Graduation, or if currently in school, date of last attendance                      Source

06/30/2013                                                                                  Declared by Applicant

Was a member of the U.S. Armed Forces or Coast Guard                                        Source

No                                                                                          Declared by Applicant

Military Branch                                                                             Source

No Data Declared                                                                            Declared by Applicant

Service Start Date                                                                          Source

No Data Declared                                                                            Declared by Applicant

Service End Date                                                                            Source

No Data Declared                                                                            Declared by Applicant


                                                                                                 CAR 0009
Certified True Copy                             Wed Oct 30 13:10:34 EDT 2019                       Page 11 of 131
     Case
Receipt    2:18-cv-09276-DMG-PLA
        Number: IOE  PII               Document 69-3
                                         A-Number: A Filed
                                                     PII 04/27/20 Page 14 of 141Form
                                                                                  Page  IDI-821D
                                                                                     Type:
                                              #:1582
Type of Discharge                                                            Source

No Data Declared                                                             Declared by Applicant



Preparer
Name                                                                         Source

LANGARICA, MONIKA                                                            Declared by Applicant

Organization Name                                                            Source

ABA IMMIGRATION JUSTICE PROJECT                                              Declared by Applicant

Mailing Address                                                              Source

                PII             SAN DIEGO, CA USA                            Declared by Applicant

Daytime Phone                                                                Source

     PII                                                                     Declared by Applicant

Email                                                                        Source

                 PII                                                         Declared by Applicant

Fax Number                                                                   Source

     PII                                                                     Declared by Applicant



Interpreter
There is no Interpreter associated with this case.




                                                                                  CAR 0010
Certified True Copy                    Wed Oct 30 13:10:34 EDT 2019                 Page 12 of 131
     Case
Receipt    2:18-cv-09276-DMG-PLA
        Number: IOE  PII             Document 69-3
                                       A-Number: A Filed
                                                   PII 04/27/20 Page 15 of 141Form
                                                                                Page  IDI-821D
                                                                                   Type:
                                            #:1583


Benefit Card Details

Documents Issued
No cards produced for case. No data available.



Issued Cards
No cards produced for case. No data available.




                                                                               CAR 0011
Certified True Copy                  Wed Oct 30 13:10:34 EDT 2019                Page 13 of 131
     Case
Receipt    2:18-cv-09276-DMG-PLA
        Number: IO   PII                  Document 69-3
                                            A-Number: A Filed
                                                        PII 04/27/20 Page 16 of 141Form
                                                                                     Page  IDI-821D
                                                                                        Type:
                                                 #:1584


Travel Information
Left the U.S. without advance parole on or after August 15, 2012                 Source

No                                                                               Declared by Applicant


Departure History
Departure                   Departure Date              Return Date         Reason for Departure

1                           No Data Declared            No Data Declared    No Data Declared
2                           No Data Declared            No Data Declared    No Data Declared


Passport Information
What country issued your last                                                Border Crossing Card
                                Passport Expiration Date Passport Number
passport?                                                                    Number

Mexico                              PII                        PII           0




                                                                                      CAR 0012
Certified True Copy                       Wed Oct 30 13:10:34 EDT 2019                  Page 14 of 131
     Case
Receipt    2:18-cv-09276-DMG-PLA
        Number: IOE  PII              Document 69-3
                                        A-Number: A Filed
                                                    PII 04/27/20 Page 17 of 141Form
                                                                                 Page  IDI-821D
                                                                                    Type:
                                             #:1585


VAWA Verification

VAWA Decision
                      VAWA Decision     VAWA Decision         VAWA Class      VAWA Class of
VAWA Decision         Date              Made By               of Admission    Admission Date

Not Available         Not Available     Not Available         Not Available   Not Available



Transaction History
No Transaction History




                                                                                   CAR 0013
Certified True Copy                   Wed Oct 30 13:10:34 EDT 2019                   Page 15 of 131
     Case
Receipt    2:18-cv-09276-DMG-PLA
        Number: IOE  PII                       Document 69-3
                                                 A-Number: A Filed
                                                             PII 04/27/20 Page 18 of 141Form
                                                                                          Page  IDI-821D
                                                                                             Type:
                                                      #:1586


Criminality Questions
1. Have you EVER been arrested for, charged with, or convicted of a felony or misdemeanor, including incidents handled
in juvenile court, in the United States? Do not include minor traffic violations unless they were alcohol- or drug-related.

Requestor Response                                                                                        Response Date

Yes                                                                                                       06/23/2017


2. Have you EVER been arrested for, charged with, or convicted of a crime in any country other than the United States?

Requestor Response                                                                                        Response Date

No                                                                                                        06/23/2017


3. Have you EVER engaged in, do you continue to engage in, or plan to engage in terrorist activities?

Requestor Response                                                                                        Response Date

No                                                                                                        06/23/2017


4. Are you NOW or have you EVER been a member of a gang?

Requestor Response                                                                                        Response Date

No                                                                                                        06/23/2017


5a. Acts involving torture, genocide, or human trafficking?

Requestor Response                                                                                        Response Date

No                                                                                                        06/23/2017


5b. Killing any person?

Requestor Response                                                                                        Response Date

No                                                                                                        06/23/2017


5c. Severely injuring any person?

Requestor Response                                                                                        Response Date

No                                                                                                        06/23/2017


5d. Any kind of sexual contact or relations with any person who was being forced or threatened?

Requestor Response                                                                                        Response Date

No                                                                                                        06/23/2017
                                                                                                            CAR 0014
Certified True Copy                             Wed Oct 30 13:10:34 EDT 2019                                  Page 16 of 131
     Case
Receipt    2:18-cv-09276-DMG-PLA
        Number: IOE  PII                      Document 69-3
                                                A-Number: A Filed
                                                            PII 04/27/20 Page 19 of 141Form
                                                                                         Page  IDI-821D
                                                                                            Type:
                                                     #:1587
6. Have you EVER recruited, enlisted, conscripted, or used any person to serve in or help an armed force or group while
such person was under age 15?

Requestor Response                                                                                    Response Date

No                                                                                                    06/23/2017


7. Have you EVER used any person under age 15 to take part in hostilities, or to help or provide services to people in
combat?

Requestor Response                                                                                    Response Date

No                                                                                                    06/23/2017




                                                                                                        CAR 0015
Certified True Copy                           Wed Oct 30 13:10:34 EDT 2019                                Page 17 of 131
     Case
Receipt    2:18-cv-09276-DMG-PLA
        Number: IOE  PII           Document 69-3
                                     A-Number: A Filed
                                                 PII 04/27/20 Page 20 of 141Form
                                                                              Page  IDI-821D
                                                                                 Type:
                                          #:1588


Render Case Decision

Case Decision

I-821D Case Decision: Denied
Decision Date:                                    10/19/2017
Decision Reason Code:                             Discretionary Denial
Decision Status:                                  Final
From Date:                                        None
To Date:                                          None
Supervisory Review Requested?                     No


Case Decision

I-765 Case Decision: Denied
Decision Date:                                    10/19/2017
Decision Reason Code:                             For Cause
Decision Status:                                  Final
From Date:                                        None
To Date:                                          None
Supervisory Review Requested?                     No




                                                                             CAR 0016
Certified True Copy                Wed Oct 30 13:10:34 EDT 2019                Page 18 of 131
     Case
Receipt    2:18-cv-09276-DMG-PLA
        Number: IOE  PII                      Document 69-3
                                                A-Number: A Filed
                                                            PII 04/27/20 Page 21 of 141Form
                                                                                         Page  IDI-821D
                                                                                            Type:
                                                     #:1589


Associated Cases

Pending and Prior Cases Filed
                                       IOE Receipt       ELIS Account
Alien Number          Source                                                    Form Type           Receipt Date
                                       Number            Number

A     PII             ELIS             IOE    PII              PII              I-765               06/21/2017



Related Cases
Receipt Number                 Form Type              Benefit Type                          Receipt Date

IOE     PII                    I-765                  Application for EAD - Initial         06/23/2017




                                                                                                         CAR 0017
Certified True Copy                           Wed Oct 30 13:10:34 EDT 2019                                 Page 19 of 131
     Case
Receipt    2:18-cv-09276-DMG-PLA
        Number: IOE  PII           Document 69-3
                                     A-Number: A Filed
                                                 PII 04/27/20 Page 22 of 141Form
                                                                              Page  IDI-821D
                                                                                 Type:
                                          #:1590


Case Comments

Case Comments
No case comments found on file.




                                                                             CAR 0018
Certified True Copy                Wed Oct 30 13:10:34 EDT 2019                Page 20 of 131
     Case
Receipt    2:18-cv-09276-DMG-PLA
        Number: IOE  PII           Document 69-3
                                     A-Number: A Filed
                                                 PII 04/27/20 Page 23 of 141Form
                                                                              Page  IDI-821D
                                                                                 Type:
                                          #:1591


Supervisor Review Worksheet

Supervisor Activity
Case Decision                 Referral                            Review Status

None                          Concurrence                         All reviews completed




                                                                                          CAR 0019
Certified True Copy                Wed Oct 30 13:10:34 EDT 2019                             Page 21 of 131
     Case
Receipt    2:18-cv-09276-DMG-PLA
        Number: IOE  PII           Document 69-3
                                     A-Number: A Filed
                                                 PII 04/27/20 Page 24 of 141Form
                                                                              Page  IDI-821D
                                                                                 Type:
                                          #:1592


Supporting Evidence




                                                                             CAR 0020
Certified True Copy                Wed Oct 30 13:10:34 EDT 2019                Page 22 of 131
     Case
Receipt    2:18-cv-09276-DMG-PLA
        Number: IOE  PII            Document 69-3
                                      A-Number: A Filed
                                                  PII 04/27/20 Page 25 of 141Form
                                                                               Page  IDI-821D
                                                                                  Type:
                                           #:1593
I-765




                                                        PII




                      PII




                            PII
                                  PII




                                                                              CAR 0021
Certified True Copy                 Wed Oct 30 13:10:34 EDT 2019                Page 23 of 131
     Case
Receipt    2:18-cv-09276-DMG-PLA
        Number: IOE  PII           Document 69-3
                                     A-Number: A Filed
                                                 PII 04/27/20 Page 26 of 141Form
                                                                              Page  IDI-821D
                                                                                 Type:
                                          #:1594
I-765




                                                            PII



                                                    PII




                                                      PII




                                                                             CAR 0022
Certified True Copy                Wed Oct 30 13:10:34 EDT 2019                Page 24 of 131
     Case
Receipt    2:18-cv-09276-DMG-PLA
        Number: IOE  PII           Document 69-3
                                     A-Number: A Filed
                                                 PII 04/27/20 Page 27 of 141Form
                                                                              Page  IDI-821D
                                                                                 Type:
                                          #:1595
Envelope




                                                                             CAR 0023
Certified True Copy                Wed Oct 30 13:10:34 EDT 2019                Page 25 of 131
     Case
Receipt    2:18-cv-09276-DMG-PLA
        Number: IOE  PII                Document 69-3
                                          A-Number: A Filed
                                                      PII 04/27/20 Page 28 of 141Form
                                                                                   Page  IDI-821D
                                                                                      Type:
                                               #:1596
G-28




                                  PII




                      PII

                      PII

                            PII




                                                                                  CAR 0024
Certified True Copy                     Wed Oct 30 13:10:34 EDT 2019                Page 26 of 131
     Case
Receipt    2:18-cv-09276-DMG-PLA
        Number: IOE  PII           Document 69-3
                                     A-Number: A Filed
                                                 PII 04/27/20 Page 29 of 141Form
                                                                              Page  IDI-821D
                                                                                 Type:
                                          #:1597
G-28




                 PII

                  PII
                                                      PII




                         PII




                                                                             CAR 0025
Certified True Copy                Wed Oct 30 13:10:34 EDT 2019                Page 27 of 131
     Case
Receipt    2:18-cv-09276-DMG-PLA
        Number: IOE  PII           Document 69-3
                                     A-Number: A Filed
                                                 PII 04/27/20 Page 30 of 141Form
                                                                              Page  IDI-821D
                                                                                 Type:
                                          #:1598
G-28




                                                                  PII




                                                             PII




                                                                             CAR 0026
Certified True Copy                Wed Oct 30 13:10:34 EDT 2019                Page 28 of 131
     Case
Receipt    2:18-cv-09276-DMG-PLA
        Number: IOE  PII           Document 69-3
                                     A-Number: A Filed
                                                 PII 04/27/20 Page 31 of 141Form
                                                                              Page  IDI-821D
                                                                                 Type:
                                          #:1599
G-28




                                                                             CAR 0027
Certified True Copy                Wed Oct 30 13:10:34 EDT 2019                Page 29 of 131
     Case
Receipt    2:18-cv-09276-DMG-PLA
        Number: IOE  PII           Document 69-3
                                     A-Number: A Filed
                                                 PII 04/27/20 Page 32 of 141Form
                                                                              Page  IDI-821D
                                                                                 Type:
                                          #:1600
Other




                                                                             CAR 0028
Certified True Copy                Wed Oct 30 13:10:34 EDT 2019                Page 30 of 131
     Case
Receipt    2:18-cv-09276-DMG-PLA
        Number: IOE  PII                 Document 69-3
                                           A-Number: A Filed
                                                       PII 04/27/20 Page 33 of 141Form
                                                                                    Page  IDI-821D
                                                                                       Type:
                                                #:1601
G-28




                                   PII




                      PII

                       PII

                             PII




                                                                                   CAR 0029
Certified True Copy                      Wed Oct 30 13:10:34 EDT 2019                Page 31 of 131
     Case
Receipt    2:18-cv-09276-DMG-PLA
        Number: IOE  PII           Document 69-3
                                     A-Number: A Filed
                                                 PII 04/27/20 Page 34 of 141Form
                                                                              Page  IDI-821D
                                                                                 Type:
                                          #:1602
G-28




                 PII

                      PII
                                                       PII




                            PII




                                                                             CAR 0030
Certified True Copy                Wed Oct 30 13:10:34 EDT 2019                Page 32 of 131
     Case
Receipt    2:18-cv-09276-DMG-PLA
        Number: IOE  PII           Document 69-3
                                     A-Number: A Filed
                                                 PII   04/27/20 Page 35 of 141Form
                                                                                Page  IDI-821D
                                                                                   Type:
                                          #:1603
G-28




                                                                  PII




                                                                  PII




                                                                               CAR 0031
Certified True Copy                Wed Oct 30 13:10:34 EDT 2019                  Page 33 of 131
     Case
Receipt    2:18-cv-09276-DMG-PLA
        Number: IOE  PII           Document 69-3
                                     A-Number: A Filed
                                                 PII 04/27/20 Page 36 of 141Form
                                                                              Page  IDI-821D
                                                                                 Type:
                                          #:1604
G-28




                                                                             CAR 0032
Certified True Copy                Wed Oct 30 13:10:34 EDT 2019                Page 34 of 131
     Case
Receipt    2:18-cv-09276-DMG-PLA
        Number: IOE  PII                Document 69-3
                                          A-Number: A Filed
                                                      PII 04/27/20 Page 37 of 141Form
                                                                                   Page  IDI-821D
                                                                                      Type:
                                               #:1605
G-28




                                  PII




                      PII

                  PII

                            PII




                                                                                  CAR 0033
Certified True Copy                     Wed Oct 30 13:10:34 EDT 2019                Page 35 of 131
     Case
Receipt    2:18-cv-09276-DMG-PLA
        Number: IO   PII           Document 69-3
                                     A-Number: A Filed
                                                 PII 04/27/20 Page 38 of 141Form
                                                                              Page  IDI-821D
                                                                                 Type:
                                          #:1606
G-28




                 PII

                 PII
                                                       PII




                         PII




                                                                             CAR 0034
Certified True Copy                Wed Oct 30 13:10:34 EDT 2019                Page 36 of 131
     Case
Receipt    2:18-cv-09276-DMG-PLA
        Number: IOE  PII           Document 69-3
                                     A-Number: A Filed
                                                 PII 04/27/20 Page 39 of 141Form
                                                                              Page  IDI-821D
                                                                                 Type:
                                          #:1607
G-28




                                                                  PII




                                                             PII




                                                                             CAR 0035
Certified True Copy                Wed Oct 30 13:10:34 EDT 2019                Page 37 of 131
     Case
Receipt    2:18-cv-09276-DMG-PLA
        Number: IOE  PII           Document 69-3
                                     A-Number: A Filed
                                                 PII 04/27/20 Page 40 of 141Form
                                                                              Page  IDI-821D
                                                                                 Type:
                                          #:1608
G-28




                                                                             CAR 0036
Certified True Copy                Wed Oct 30 13:10:34 EDT 2019                Page 38 of 131
     Case
Receipt    2:18-cv-09276-DMG-PLA
        Number: IOE  PII           Document 69-3
                                     A-Number: A Filed
                                                 PII 04/27/20 Page 41 of 141Form
                                                                              Page  IDI-821D
                                                                                 Type:
                                          #:1609
Other




                                                                             CAR 0037
Certified True Copy                Wed Oct 30 13:10:34 EDT 2019                Page 39 of 131
     Case
Receipt    2:18-cv-09276-DMG-PLA
        Number: IOE  PII           Document 69-3
                                     A-Number: A Filed
                                                 PII 04/27/20 Page 42 of 141Form
                                                                              Page  IDI-821D
                                                                                 Type:
                                          #:1610
Other




                                                           PII

                                                              PII




                                                                             CAR 0038
Certified True Copy                Wed Oct 30 13:10:34 EDT 2019                Page 40 of 131
     Case
Receipt    2:18-cv-09276-DMG-PLA
        Number: IOE  PII           Document 69-3
                                     A-Number: A Filed
                                                 PII 04/27/20 Page 43 of 141Form
                                                                              Page  IDI-821D
                                                                                 Type:
                                          #:1611
Other




                                                                             CAR 0039
Certified True Copy                Wed Oct 30 13:10:34 EDT 2019                Page 41 of 131
     Case
Receipt    2:18-cv-09276-DMG-PLA
        Number: IOE  PII           Document 69-3
                                     A-Number: A Filed
                                                 PII 04/27/20 Page 44 of 141Form
                                                                              Page  IDI-821D
                                                                                 Type:
                                          #:1612
Other




                                                          PII
                                                                      PII



                                                                            PII
                                                                PII




                                                                                  CAR 0040
Certified True Copy                Wed Oct 30 13:10:34 EDT 2019                     Page 42 of 131
     Case
Receipt    2:18-cv-09276-DMG-PLA
        Number: IOE  PII           Document 69-3
                                     A-Number: A Filed
                                                 PII 04/27/20 Page 45 of 141Form
                                                                              Page  IDI-821D
                                                                                 Type:
                                          #:1613
Other




                                                                             CAR 0041
Certified True Copy                Wed Oct 30 13:10:34 EDT 2019                Page 43 of 131
     Case
Receipt    2:18-cv-09276-DMG-PLA
        Number: IOE  PII           Document 69-3
                                     A-Number: A Filed
                                                 PII 04/27/20 Page 46 of 141Form
                                                                              Page  IDI-821D
                                                                                 Type:
                                          #:1614
Other




                                                                             CAR 0042
Certified True Copy                Wed Oct 30 13:10:34 EDT 2019                Page 44 of 131
     Case
Receipt    2:18-cv-09276-DMG-PLA
        Number: IOE  PII           Document 69-3
                                     A-Number: A Filed
                                                 PII 04/27/20 Page 47 of 141Form
                                                                              Page  IDI-821D
                                                                                 Type:
                                          #:1615
Other




                                                                             CAR 0043
Certified True Copy                Wed Oct 30 13:10:34 EDT 2019                Page 45 of 131
     Case
Receipt    2:18-cv-09276-DMG-PLA
        Number: IOE  PII             Document 69-3
                                       A-Number: A Filed
                                                   PII 04/27/20 Page 48 of 141Form
                                                                                Page  IDI-821D
                                                                                   Type:
                                            #:1616
Other




                               PII
               PII
         PII                  PII
                 PII




                                                                               CAR 0044
Certified True Copy                  Wed Oct 30 13:10:34 EDT 2019                Page 46 of 131
     Case
Receipt    2:18-cv-09276-DMG-PLA
        Number: IOE  PII           Document 69-3
                                     A-Number: A Filed
                                                 PII 04/27/20 Page 49 of 141Form
                                                                              Page  IDI-821D
                                                                                 Type:
                                          #:1617
Other




                                                                             CAR 0045
Certified True Copy                Wed Oct 30 13:10:34 EDT 2019                Page 47 of 131
     Case
Receipt    2:18-cv-09276-DMG-PLA
        Number: IOE  PII           Document 69-3
                                     A-Number: A Filed
                                                 PII 04/27/20 Page 50 of 141Form
                                                                              Page  IDI-821D
                                                                                 Type:
                                          #:1618
Other




                                                                             CAR 0046
Certified True Copy                Wed Oct 30 13:10:34 EDT 2019                Page 48 of 131
     Case
Receipt    2:18-cv-09276-DMG-PLA
        Number: IOE  PII           Document 69-3
                                     A-Number: A Filed
                                                 PII 04/27/20 Page 51 of 141Form
                                                                              Page  IDI-821D
                                                                                 Type:
                                          #:1619
Other




                                                                             CAR 0047
Certified True Copy                Wed Oct 30 13:10:34 EDT 2019                Page 49 of 131
     Case
Receipt    2:18-cv-09276-DMG-PLA
        Number: IOE  PII             Document 69-3
                                       A-Number: A Filed
                                                   PII 04/27/20 Page 52 of 141Form
                                                                                Page  IDI-821D
                                                                                   Type:
                                            #:1620
Other




                         PII

                               PII




                                                                               CAR 0048
Certified True Copy                  Wed Oct 30 13:10:34 EDT 2019                Page 50 of 131
     Case
Receipt    2:18-cv-09276-DMG-PLA
        Number: IOE  PII           Document 69-3
                                     A-Number: A Filed
                                                 PII 04/27/20 Page 53 of 141Form
                                                                              Page  IDI-821D
                                                                                 Type:
                                          #:1621
Other




                                                                             CAR 0049
Certified True Copy                Wed Oct 30 13:10:34 EDT 2019                Page 51 of 131
     Case
Receipt    2:18-cv-09276-DMG-PLA
        Number: IOE  PII           Document 69-3
                                     A-Number: A Filed
                                                 PII 04/27/20 Page 54 of 141Form
                                                                              Page  IDI-821D
                                                                                 Type:
                                          #:1622
Other




                                                                             CAR 0050
Certified True Copy                Wed Oct 30 13:10:34 EDT 2019                Page 52 of 131
     Case
Receipt    2:18-cv-09276-DMG-PLA
        Number: IOE  PII           Document 69-3
                                     A-Number: A Filed
                                                 PII 04/27/20 Page 55 of 141Form
                                                                              Page  IDI-821D
                                                                                 Type:
                                          #:1623
Other




                          PII




                                                                             CAR 0051
Certified True Copy                Wed Oct 30 13:10:34 EDT 2019                Page 53 of 131
     Case
Receipt    2:18-cv-09276-DMG-PLA
        Number: IOE  PII           Document 69-3
                                     A-Number: A Filed
                                                 PII 04/27/20 Page 56 of 141Form
                                                                              Page  IDI-821D
                                                                                 Type:
                                          #:1624
Other




                        PII




                                                                             CAR 0052
Certified True Copy                Wed Oct 30 13:10:34 EDT 2019                Page 54 of 131
     Case
Receipt    2:18-cv-09276-DMG-PLA
        Number: IOE  PII           Document 69-3
                                     A-Number: A Filed
                                                 PII 04/27/20 Page 57 of 141Form
                                                                              Page  IDI-821D
                                                                                 Type:
                                          #:1625
Other




                                   PII
              PII                                                   PII




                                                                             CAR 0053
Certified True Copy                 Wed Oct 30 13:10:34 EDT 2019               Page 55 of 131
     Case
Receipt    2:18-cv-09276-DMG-PLA
        Number: IOE  PII           Document 69-3
                                     A-Number: A Filed
                                                 PII 04/27/20 Page 58 of 141Form
                                                                              Page  IDI-821D
                                                                                 Type:
                                          #:1626
Other




                                                                             CAR 0054
Certified True Copy                Wed Oct 30 13:10:34 EDT 2019                Page 56 of 131
     Case
Receipt    2:18-cv-09276-DMG-PLA
        Number: IOE  PII           Document 69-3
                                     A-Number: A Filed
                                                 PII 04/27/20 Page 59 of 141Form
                                                                              Page  IDI-821D
                                                                                 Type:
                                          #:1627
Other




                                       PII




                                                          PII




                                                                             CAR 0055
Certified True Copy                Wed Oct 30 13:10:34 EDT 2019                Page 57 of 131
     Case
Receipt    2:18-cv-09276-DMG-PLA
        Number: IOE  PII           Document 69-3
                                     A-Number: A Filed
                                                 PII 04/27/20 Page 60 of 141Form
                                                                              Page  IDI-821D
                                                                                 Type:
                                          #:1628
Other




                                                                             CAR 0056
Certified True Copy                Wed Oct 30 13:10:34 EDT 2019                Page 58 of 131
     Case
Receipt    2:18-cv-09276-DMG-PLA
        Number: IOE  PII           Document 69-3
                                     A-Number: A Filed
                                                 PII 04/27/20 Page 61 of 141Form
                                                                              Page  IDI-821D
                                                                                 Type:
                                          #:1629
Other




                      PII   PII




                                                                             CAR 0057
Certified True Copy                Wed Oct 30 13:10:34 EDT 2019                Page 59 of 131
     Case
Receipt    2:18-cv-09276-DMG-PLA
        Number: IOE  PII           Document 69-3
                                     A-Number: A Filed
                                                 PII 04/27/20 Page 62 of 141Form
                                                                              Page  IDI-821D
                                                                                 Type:
                                          #:1630
Other




                                            PI            PII
                                             I




                                                                             CAR 0058
Certified True Copy                Wed Oct 30 13:10:34 EDT 2019                Page 60 of 131
     Case
Receipt    2:18-cv-09276-DMG-PLA
        Number: IOE  PII           Document 69-3
                                     A-Number: A Filed
                                                 PII 04/27/20 Page 63 of 141Form
                                                                              Page  IDI-821D
                                                                                 Type:
                                          #:1631
Other




                                                         PII      PII




                                                                             CAR 0059
Certified True Copy                Wed Oct 30 13:10:34 EDT 2019                Page 61 of 131
     Case
Receipt    2:18-cv-09276-DMG-PLA
        Number: IOE  PII           Document 69-3
                                     A-Number: A Filed
                                                 PII 04/27/20 Page 64 of 141Form
                                                                              Page  IDI-821D
                                                                                 Type:
                                          #:1632
Other




                                                                             CAR 0060
Certified True Copy                Wed Oct 30 13:10:34 EDT 2019                Page 62 of 131
     Case
Receipt    2:18-cv-09276-DMG-PLA
        Number: IOE  PII           Document 69-3
                                     A-Number: A Filed
                                                 PII 04/27/20 Page 65 of 141Form
                                                                              Page  IDI-821D
                                                                                 Type:
                                          #:1633
Other




                      PII

                            PII




                                                                             CAR 0061
Certified True Copy                Wed Oct 30 13:10:34 EDT 2019                Page 63 of 131
     Case
Receipt    2:18-cv-09276-DMG-PLA
        Number: IO   PII           Document 69-3
                                     A-Number: A Filed
                                                 PII 04/27/20 Page 66 of 141Form
                                                                              Page  IDI-821D
                                                                                 Type:
                                          #:1634
Other




                                            PII




                       PII
                      PII




                                                                             CAR 0062
Certified True Copy                Wed Oct 30 13:10:34 EDT 2019                Page 64 of 131
     Case
Receipt    2:18-cv-09276-DMG-PLA
        Number: IOE  PII           Document 69-3
                                     A-Number: A Filed
                                                 PII 04/27/20 Page 67 of 141Form
                                                                              Page  IDI-821D
                                                                                 Type:
                                          #:1635
Other




                  PII
                                                                        PII




                           PII                                    PII
                                               PII



                  PII




                           PII




                                                                              CAR 0063
Certified True Copy                Wed Oct 30 13:10:34 EDT 2019                 Page 65 of 131
     Case
Receipt    2:18-cv-09276-DMG-PLA
        Number: IOE  PII            Document 69-3
                                      A-Number: A Filed
                                                  PII 04/27/20 Page 68 of 141Form
                                                                               Page  IDI-821D
                                                                                  Type:
                                           #:1636
Other



                      PII


                                                                       PII

                                   PI
                                    I
                             PI
                              I




                                                PI
                                                 I




                                                                              CAR 0064
Certified True Copy                 Wed Oct 30 13:10:34 EDT 2019                Page 66 of 131
     Case
Receipt    2:18-cv-09276-DMG-PLA
        Number: IOE  PII           Document 69-3
                                     A-Number: A Filed
                                                 PII 04/27/20 Page 69 of 141Form
                                                                              Page  IDI-821D
                                                                                 Type:
                                          #:1637
Other




                                                                             CAR 0065
Certified True Copy                Wed Oct 30 13:10:34 EDT 2019                Page 67 of 131
     Case
Receipt    2:18-cv-09276-DMG-PLA
        Number: IOE  PII           Document 69-3
                                     A-Number: A Filed
                                                 PII 04/27/20 Page 70 of 141Form
                                                                              Page  IDI-821D
                                                                                 Type:
                                          #:1638
Other




                                                                P
                                                                II   P
                                                                     II

                                   P                                  P
                                   II                                 I
                                                          PII         I




                                                                          P
                                                                          II
                                    P
                                    II
                                         P
                                         II                                    P
                                                    PII
                                                                               I
                                                                               I




                                                          P
                                                                               P
                                                          II
                                    P                                          II
                                   PII
                                   I
                                   I




                                                                                    CAR 0066
Certified True Copy                 Wed Oct 30 13:10:34 EDT 2019                      Page 68 of 131
     Case
Receipt    2:18-cv-09276-DMG-PLA
        Number: IOE  PII           Document 69-3
                                     A-Number: A Filed
                                                 PII 04/27/20 Page 71 of 141Form
                                                                              Page  IDI-821D
                                                                                 Type:
                                          #:1639
Other




                                                                             CAR 0067
Certified True Copy                Wed Oct 30 13:10:34 EDT 2019                Page 69 of 131
     Case
Receipt    2:18-cv-09276-DMG-PLA
        Number: IOE  PII           Document 69-3
                                     A-Number: A Filed
                                                 PII 04/27/20 Page 72 of 141Form
                                                                              Page  IDI-821D
                                                                                 Type:
                                          #:1640
Other




                                                                             CAR 0068
Certified True Copy                Wed Oct 30 13:10:34 EDT 2019                Page 70 of 131
     Case
Receipt    2:18-cv-09276-DMG-PLA
        Number: IOE  PII           Document 69-3
                                     A-Number: A Filed
                                                 PII 04/27/20 Page 73 of 141Form
                                                                              Page  IDI-821D
                                                                                 Type:
                                          #:1641
Other




                                                                             CAR 0069
Certified True Copy                Wed Oct 30 13:10:34 EDT 2019                Page 71 of 131
     Case
Receipt    2:18-cv-09276-DMG-PLA
        Number: IOE  PII           Document 69-3
                                     A-Number: A Filed
                                                 PII 04/27/20 Page 74 of 141Form
                                                                              Page  IDI-821D
                                                                                 Type:
                                          #:1642
Other




                                                                             CAR 0070
Certified True Copy                Wed Oct 30 13:10:34 EDT 2019                Page 72 of 131
     Case
Receipt    2:18-cv-09276-DMG-PLA
        Number: IOE  PII           Document 69-3
                                     A-Number: A Filed
                                                 PII 04/27/20 Page 75 of 141Form
                                                                              Page  IDI-821D
                                                                                 Type:
                                          #:1643
Other




                                                                             CAR 0071
Certified True Copy                Wed Oct 30 13:10:34 EDT 2019                Page 73 of 131
     Case
Receipt    2:18-cv-09276-DMG-PLA
        Number: IOE  PII           Document 69-3
                                     A-Number: A Filed
                                                 PII 04/27/20 Page 76 of 141Form
                                                                              Page  IDI-821D
                                                                                 Type:
                                          #:1644
Other




                                                                             CAR 0072
Certified True Copy                Wed Oct 30 13:10:34 EDT 2019                Page 74 of 131
     Case
Receipt    2:18-cv-09276-DMG-PLA
        Number: IOE  PII           Document 69-3
                                     A-Number: A Filed
                                                 PII 04/27/20 Page 77 of 141Form
                                                                              Page  IDI-821D
                                                                                 Type:
                                          #:1645
Other




                                                                             CAR 0073
Certified True Copy                Wed Oct 30 13:10:34 EDT 2019                Page 75 of 131
     Case
Receipt    2:18-cv-09276-DMG-PLA
        Number: IOE  PII           Document 69-3
                                     A-Number: A Filed
                                                 PII 04/27/20 Page 78 of 141Form
                                                                              Page  IDI-821D
                                                                                 Type:
                                          #:1646
Other




                                                                             CAR 0074
Certified True Copy                Wed Oct 30 13:10:34 EDT 2019                Page 76 of 131
     Case
Receipt    2:18-cv-09276-DMG-PLA
        Number: IOE  PII           Document 69-3
                                     A-Number: A Filed
                                                 PII 04/27/20 Page 79 of 141Form
                                                                              Page  IDI-821D
                                                                                 Type:
                                          #:1647
Other




                                                                             CAR 0075
Certified True Copy                Wed Oct 30 13:10:34 EDT 2019                Page 77 of 131
     Case
Receipt    2:18-cv-09276-DMG-PLA
        Number: IOE  PII           Document 69-3
                                     A-Number: A Filed
                                                 PII 04/27/20 Page 80 of 141Form
                                                                              Page  IDI-821D
                                                                                 Type:
                                          #:1648
Other




                                                                             CAR 0076
Certified True Copy                Wed Oct 30 13:10:34 EDT 2019                Page 78 of 131
     Case
Receipt    2:18-cv-09276-DMG-PLA
        Number: IOE  PII           Document 69-3
                                     A-Number: A Filed
                                                 PII 04/27/20 Page 81 of 141Form
                                                                              Page  IDI-821D
                                                                                 Type:
                                          #:1649
Other




                                                                             CAR 0077
Certified True Copy                Wed Oct 30 13:10:34 EDT 2019                Page 79 of 131
     Case
Receipt    2:18-cv-09276-DMG-PLA
        Number: IOE  PII           Document 69-3
                                     A-Number: A Filed
                                                 PII 04/27/20 Page 82 of 141Form
                                                                              Page  IDI-821D
                                                                                 Type:
                                          #:1650
Other




                      PII                      PII                 PII
                                         PII                             PII




                                                                               CAR 0078
Certified True Copy                Wed Oct 30 13:10:34 EDT 2019                  Page 80 of 131
     Case
Receipt

Other
           2:18-cv-09276-DMG-PLA
        Number: IOE  PII
                                   -                                              Document 69-3
                                                                                    A-Number: A
                                                                                         #:1651
                                                                                                -
                                                                                                Filed
                                                                                                PII 04/27/20 Page 83 of 141Form
                                                                                                                             Page  IDI-821D
                                                                                                                                Type:




                                                                  •
    3017126916330 !907120 033116 72 \/1;Ull0 06 2117 10: 59 062117 OACA..ELI>-20700




                                   arrested. I asked the deputy sheriff: ifmy mom wa going to be arre ted, and they said
                                   no. They told me that she had nothing to do with this investigation. I continued waiting
                                   for her. Soon after, I learned my mom was being taken into immigration custody. I was
                                   deva tated. Immediately I contacted groups and lawyers and publicly started calling for
                                   Border Patrol to release my mom. When we found a lawyer to represent my mom for
                                   free, I helped her gather letters of support from people who know my mom,
                                   organizations, and I even submitted a declaration in support of her release.

                             7. After Border Patrol agents took my mom, I had to leave the apartment because I could no
                                longer afford to pay rent, since it ' s my mom's wages that support us. I moved in with my
                                sister and her husband for a short time and then later with my aunt Luz.

                             s.    On May 9, 2017, my mom was granted bond by a judge in Imperial, California. I was so
                                   happy and relieved to have her back with me. My mom finally came back to Boyle
                                   Heights on May 12, 2017. I felt complete again.

                             9. Six days later, on May 18, 2017, I was sleeping at my aunt Luz's house in her bed with
                                my mom. My alarm went off because I had to move my car to comply with street
                                sweeping rules. I woke up in my pajamas, put on a sweater, grabbed the car keys, and
                                stepped outside. I noticed another car was parked on the side of the street that was almost
                                empty because of street sweeping, but I figured that person was moving their car, too. As
                                soon as I got in the car, three unmarked cars surrounded my car. I was terrified and for a
                                second I froze. I got out of the car and put my hands up. About six agents dressed in plain
                                clothes and with badges hanging around their necks got out of the cars. One of the agents
                                asked me for an identification and also for my name. I said "Claudia Rueda." Another
                                agent said, ·'that's her." They put handcuffs on me and put me into a van.

                             I 0. I was taken to a Border Patrol station in Chula Vista, California. I was in Border Patrol
                                  custody until May 19, 2017 when I was transferred to ICE custody at CCA in Otay Mesa.
                                  I was finally released from ICE custody on June 9, 2017. I have nothing to do with the
                                  criminal investigation that took people from my old apartment into criminal custody.

                             11. While I was in custody I had so much support from my community, university, and
                                 elected officials. I am so thankful for that. It reminds me that I want to keep serving my
                                 community.

                             12. In 2012 and in 2015, I was arrested for participating in civil disobediences in Los
                                 Angeles. They were both part of nonviolent peaceful protests. The cases against me were
                                 dismissed. In one of them, charges were not even filed.

                             13. Please grant me DACA. 1 have never applied because I could not afford the filing fee.
                                 Now I have the financial support I need to pay it and after being taken into ICE custody, I
                                 realize how important it is to have it.

                       I declare under penalty of perjury that the foregoing is true and correct. Executed on this 9th day
                       of June, 2017 in the City and County of San Diego, State of California.




                                                                                                                              CAR 0079
Certified True Copy                                                               Wed Oct 30 13:10:34 EDT 2019                  Page 81 of 131
     Case
Receipt    2:18-cv-09276-DMG-PLA
        Number: IOE  PII           Document 69-3
                                     A-Number: A Filed
                                                 PII 04/27/20 Page 84 of 141Form
                                                                              Page  IDI-821D
                                                                                 Type:
                                          #:1652
Other




                            PII



                      PII




                                                                             CAR 0080
Certified True Copy                Wed Oct 30 13:10:34 EDT 2019                Page 82 of 131
     Case
Receipt    2:18-cv-09276-DMG-PLA
        Number: IOE  PII           Document 69-3
                                     A-Number: A Filed
                                                 PII 04/27/20 Page 85 of 141Form
                                                                              Page  IDI-821D
                                                                                 Type:
                                          #:1653
Other




                                      PII




                                                                             CAR 0081
Certified True Copy                Wed Oct 30 13:10:34 EDT 2019                Page 83 of 131
     Case
Receipt    2:18-cv-09276-DMG-PLA
        Number: IOE  PII           Document 69-3
                                     A-Number: A Filed
                                                 PII 04/27/20 Page 86 of 141Form
                                                                              Page  IDI-821D
                                                                                 Type:
                                          #:1654
Other




             PII                                                       PII




                                                                             CAR 0082
Certified True Copy                Wed Oct 30 13:10:34 EDT 2019                Page 84 of 131
     Case
Receipt    2:18-cv-09276-DMG-PLA
        Number: IOE  PII           Document 69-3
                                     A-Number: A Filed
                                                 PII 04/27/20 Page 87 of 141Form
                                                                              Page  IDI-821D
                                                                                 Type:
                                          #:1655
Other




                                                                             CAR 0083
Certified True Copy                Wed Oct 30 13:10:34 EDT 2019                Page 85 of 131
     Case
Receipt    2:18-cv-09276-DMG-PLA
        Number: IOE  PII           Document 69-3
                                     A-Number: A Filed
                                                 PII 04/27/20 Page 88 of 141Form
                                                                              Page  IDI-821D
                                                                                 Type:
                                          #:1656
Other




                                             PII       PII




                                                                             CAR 0084
Certified True Copy                Wed Oct 30 13:10:34 EDT 2019                Page 86 of 131
     Case
Receipt    2:18-cv-09276-DMG-PLA
        Number: IOE  PII           Document 69-3
                                     A-Number: A Filed
                                                 PII 04/27/20 Page 89 of 141Form
                                                                              Page  IDI-821D
                                                                                 Type:
                                          #:1657
Other




                       PII          PII                PII




                      PII    PII


                       PII

             PII                               PII




                                                                             CAR 0085
Certified True Copy                Wed Oct 30 13:10:34 EDT 2019                Page 87 of 131
     Case
Receipt    2:18-cv-09276-DMG-PLA
        Number: IOE  PII           Document 69-3
                                     A-Number: A Filed
                                                 PII 04/27/20 Page 90 of 141Form
                                                                              Page  IDI-821D
                                                                                 Type:
                                          #:1658
Other




                      PII           PII                PII




                                                                  PII

                                                                        PII




                                                                  PII

                                                                        PII




                                                                              CAR 0086
Certified True Copy                Wed Oct 30 13:10:34 EDT 2019                 Page 88 of 131
     Case
Receipt    2:18-cv-09276-DMG-PLA
        Number: IOE  PII           Document 69-3
                                     A-Number: A Filed
                                                 PII 04/27/20 Page 91 of 141Form
                                                                              Page  IDI-821D
                                                                                 Type:
                                          #:1659
Other




                                                                             CAR 0087
Certified True Copy                Wed Oct 30 13:10:34 EDT 2019                Page 89 of 131
     Case
Receipt    2:18-cv-09276-DMG-PLA
        Number: IOE  PII           Document 69-3
                                     A-Number: A Filed
                                                 PII 04/27/20 Page 92 of 141Form
                                                                              Page  IDI-821D
                                                                                 Type:
                                          #:1660
Other




                                                                             CAR 0088
Certified True Copy                Wed Oct 30 13:10:34 EDT 2019                Page 90 of 131
     Case
Receipt    2:18-cv-09276-DMG-PLA
        Number: IOE  PII           Document 69-3
                                     A-Number: A Filed
                                                 PII 04/27/20 Page 93 of 141Form
                                                                              Page  IDI-821D
                                                                                 Type:
                                          #:1661
Other




                                                                             CAR 0089
Certified True Copy                Wed Oct 30 13:10:34 EDT 2019                Page 91 of 131
     Case
Receipt    2:18-cv-09276-DMG-PLA
        Number: IOE  PII           Document 69-3
                                     A-Number: A Filed
                                                 PII 04/27/20 Page 94 of 141Form
                                                                              Page  IDI-821D
                                                                                 Type:
                                          #:1662
Other




                                                                             CAR 0090
Certified True Copy                Wed Oct 30 13:10:34 EDT 2019                Page 92 of 131
     Case
Receipt    2:18-cv-09276-DMG-PLA
        Number: IOE  PII           Document 69-3
                                     A-Number: A Filed
                                                 PII 04/27/20 Page 95 of 141Form
                                                                              Page  IDI-821D
                                                                                 Type:
                                          #:1663
Other




                                                                        PII




                                                                              CAR 0091
Certified True Copy                Wed Oct 30 13:10:34 EDT 2019                 Page 93 of 131
     Case
Receipt

Other
           2:18-cv-09276-DMG-PLA
        Number: IOE  PII
                                    -                                                 Document 69-3
                                                                                        A-Number: A
                                                                                             #:1664
                                                                                                        -
                                                                                                    Filed
                                                                                                    PII 04/27/20 Page 96 of 141Form
                                                                                                                                 Page  IDI-821D
                                                                                                                                    Type:




                                                                     •                                         •
    3017126956330   3907520 038216 72 V6!8ll0 062217 10: 5-9 062117 DACA.__ELIS · 20700




                                                          DECLARATIO

                                                                                             A
                                                                                             -
                                                                                          OF CLAUDIA SARAHI RUEDA VIDAL
                                                                                                  PII
                                               In Support of Request for Deferred Action for Childhood Arrivals (DACA)

                       1, CLAUDIA SARAHI RUEDA VIDAL, tate the following:

                              I. My name is Claudia Sarahi Rueda Vidal. 1 wa recently relea ed from the custody of
                                 Immigration and Customs Enforcement (ICE) cu tody. I was in Border Patrol and ICE
                                 cu tody from Thursday, May 18, 2017 through Friday, June 9, 2017. 1 am currently a
                                 full-time student at California State University Los Angele (CSU LA). I submit this
                                 declaration in support of my request for DACA. My lawyer helped me prepare this
                                 declaration.

                             2.        I   •    "   I      the United State ince 200 I when I came here with my mom,
                                                        " " I    I      I

                                                        PII
                                                          I was six years old when I arrived to the United States. I have lived
                                    in Ea t Los Angeles, mostly Boyle Heights, the whole time I have been in the United
                                    States. I lived with my mom, dad, and m siste PII who is applying for permanent
                                    residence right now) in an apartment o         PII         ·n Boyle Heights for most of the
                                    time I have been here. Other family members lived in the apartment also to help pay the
                                    rent.

                             3. 1 went to school in East Los Angeles. I attended Euclid Avenue School, Stevenson
                                Middle School, and Roosevelt High School. When I was in elementary and middle
                                school, I constantly got awards for doing well in school. At Roosevelt, I participated in
                                college-prep programs. I got into U.C. Santa Cruz and attended there for almost a full
                                year. I transferred to East Los Angeles College and later to California State University
                                Los Angeles (CSULA) to be closer to my family and because it is less expensive.

                             4. I have paid for my education with the help of my mom, who has worked at a bakery for
                                many years. Money is really tight but I know my education is important and it i my
                                dream to graduate from college. I love school and I love learning. The community I have
                                at CSULA is so supportive and makes me feel like I have family there.

                              5. I have been involved with community organizations since I was a teenager. I feel
                                 passionate about helping my community and being the best person I can be. I have been
                                 involved with the immigrant Youth Coalition and other youth-led organizations. In 2015
                                 I was able to intern as a Dream Summer Intern through the UCLA Labor Center where I
                                 worked with Service Employees International Union (SEIU) supporting their campaigns.
                                 That was a beautiful experience. I hope to continue doing this work to better my
                                 community.

                              6. On April 24, 2017, a lot of law enforcement officers showed up at my house. Later I
                                 learned they were sheriffs and border patrol agents. They were investigating criminal
                                 activity. I wa not at home b cau I wa at chool, but my si ter called to tell me what
                                 was going on and I immediately went back to our apartment. I saw many people being




                                                                                                                                  CAR 0092
Certified True Copy                                                                   Wed Oct 30 13:10:34 EDT 2019                  Page 94 of 131
     Case
Receipt    2:18-cv-09276-DMG-PLA
        Number: IOE  PII           Document 69-3
                                     A-Number: A Filed
                                                 PII 04/27/20 Page 97 of 141Form
                                                                              Page  IDI-821D
                                                                                 Type:
                                          #:1665
Other




               PII                                                     PII




                                                                             CAR 0093
Certified True Copy                Wed Oct 30 13:10:34 EDT 2019                Page 95 of 131
     Case
Receipt    2:18-cv-09276-DMG-PLA
        Number: IOE  PII           Document 69-3
                                     A-Number: A Filed
                                                 PII 04/27/20 Page 98 of 141Form
                                                                              Page  IDI-821D
                                                                                 Type:
                                          #:1666
Other




               PII




                                                                             CAR 0094
Certified True Copy                Wed Oct 30 13:10:34 EDT 2019                Page 96 of 131
     Case
Receipt    2:18-cv-09276-DMG-PLA
        Number: IOE  PII           Document 69-3
                                     A-Number: A Filed
                                                 PII 04/27/20 Page 99 of 141Form
                                                                              Page  IDI-821D
                                                                                 Type:
                                          #:1667
Other




                                     PII



                                                             PII




                                                                             CAR 0095
Certified True Copy                Wed Oct 30 13:10:34 EDT 2019                Page 97 of 131
    Case
Receipt   2:18-cv-09276-DMG-PLA
        Number: IOE  PII           Document 69-3
                                      A-Number: A Filed
                                                   PII 04/27/20 Page 100 of 141  Page
                                                                              Form Type:ID
                                                                                         I-821D
                                           #:1668
Other




                      PII           PII                PII

                                           PII




                                                                  PII



                             PII




                                                                                CAR 0096
Certified True Copy                Wed Oct 30 13:10:34 EDT 2019                   Page 98 of 131
    Case
Receipt   2:18-cv-09276-DMG-PLA
        Number: IOE  PII                Document 69-3
                                           A-Number: A Filed
                                                        PII 04/27/20 Page 101 of 141  Page
                                                                                   Form Type:ID
                                                                                              I-821D
                                                #:1669
G-28




                                  PII




                      PII

                      PII

                            PII




                                                                                     CAR 0097
Certified True Copy                     Wed Oct 30 13:10:34 EDT 2019                   Page 99 of 131
    Case
Receipt   2:18-cv-09276-DMG-PLA
        Number: IOE  PII          Document 69-3
                                     A-Number: A Filed
                                                  PII 04/27/20 Page 102 of 141  Page
                                                                             Form Type:ID
                                                                                        I-821D
                                          #:1670
G-28




                  PII


                  PII                                 PII




                        PII




                                                                               CAR 0098
Certified True Copy               Wed Oct 30 13:10:34 EDT 2019                   Page 100 of 131
    Case
Receipt   2:18-cv-09276-DMG-PLA
        Number: IOE  PII          Document 69-3
                                     A-Number: A Filed
                                                  PII 04/27/20 Page 103 of 141  Page
                                                                             Form Type:ID
                                                                                        I-821D
                                          #:1671
G-28




                                                             PII




                                                            PII




                                                                               CAR 0099
Certified True Copy               Wed Oct 30 13:10:34 EDT 2019                   Page 101 of 131
    Case
Receipt   2:18-cv-09276-DMG-PLA
        Number: IOE  PII          Document 69-3
                                     A-Number: A Filed
                                                  PII 04/27/20 Page 104 of 141  Page
                                                                             Form Type:ID
                                                                                        I-821D
                                          #:1672
G-28




                                                                               CAR 0100
Certified True Copy               Wed Oct 30 13:10:34 EDT 2019                   Page 102 of 131
    Case
Receipt   2:18-cv-09276-DMG-PLA
        Number: IO  PII           Document 69-3
                                     A-Number: A Filed
                                                  PII 04/27/20 Page 105 of 141  Page
                                                                             Form Type:ID
                                                                                        I-821D
                                          #:1673
I-821D




                                                                   PII




                         PII




                                                                               CAR 0101
Certified True Copy               Wed Oct 30 13:10:34 EDT 2019                   Page 103 of 131
    Case
Receipt   2:18-cv-09276-DMG-PLA
        Number: IO  PII            Document 69-3
                                      A-Number: A Filed
                                                   PII 04/27/20 Page 106 of 141  Page
                                                                              Form Type:ID
                                                                                         I-821D
                                           #:1674
I-821D




                                  PII


                             PII



                      PII




                                                                                CAR 0102
Certified True Copy                Wed Oct 30 13:10:34 EDT 2019                   Page 104 of 131
    Case
Receipt   2:18-cv-09276-DMG-PLA
        Number: IOE  PII             Document 69-3
                                        A-Number: A Filed
                                                     PII 04/27/20 Page 107 of 141  Page
                                                                                Form Type:ID
                                                                                           I-821D
                                             #:1675
I-821D




                        PII




                         PII




                               PII
                                                            PII

                                                                              PII




                                                                                    CAR 0103
Certified True Copy                  Wed Oct 30 13:10:34 EDT 2019                     Page 105 of 131
    Case
Receipt   2:18-cv-09276-DMG-PLA
        Number: IOE  PII          Document 69-3
                                     A-Number: A Filed
                                                  PII 04/27/20 Page 108 of 141  Page
                                                                             Form Type:ID
                                                                                        I-821D
                                          #:1676
I-821D




                                                                               CAR 0104
Certified True Copy               Wed Oct 30 13:10:34 EDT 2019                   Page 106 of 131
    Case
Receipt   2:18-cv-09276-DMG-PLA
        Number: IOE  PII          Document 69-3 Filed
                                     A-Number:   PII 04/27/20 Page 109 of 141  Page
                                                                            Form Type:ID
                                                                                       I-821D
                                          #:1677
I-821D




                            PII




                      PII




                                                                              CAR 0105
Certified True Copy               Wed Oct 30 13:10:34 EDT 2019                  Page 107 of 131
    Case
Receipt   2:18-cv-09276-DMG-PLA
        Number: IOE  PII          Document 69-3
                                     A-Number: A Filed
                                                  PII 04/27/20 Page 110 of 141  Page
                                                                             Form Type:ID
                                                                                        I-821D
                                          #:1678
I-821D




                                                                         PII




                                                        PII


                                                        PII

                                                                   PII




                                                                 PII




                                                                               CAR 0106
Certified True Copy               Wed Oct 30 13:10:34 EDT 2019                   Page 108 of 131
    Case
Receipt   2:18-cv-09276-DMG-PLA
        Number: IOE  PII           Document 69-3 Filed
                                      A-Number:   PII 04/27/20 Page 111 of 141  Page
                                                                             Form Type:ID
                                                                                        I-821D
                                           #:1679
I-821D




                                  PII




                                                                               CAR 0107
Certified True Copy                 Wed Oct 30 13:10:34 EDT 2019                 Page 109 of 131
    Case
Receipt   2:18-cv-09276-DMG-PLA
        Number: IOE  PII          Document 69-3
                                     A-Number: A Filed
                                                  PII 04/27/20 Page 112 of 141  Page
                                                                             Form Type:ID
                                                                                        I-821D
                                          #:1680
Envelope




                                                                               CAR 0108
Certified True Copy               Wed Oct 30 13:10:34 EDT 2019                   Page 110 of 131
    Case
Receipt   2:18-cv-09276-DMG-PLA
        Number: IOE  PII                            Document 69-3
                                                       A-Number: A Filed
                                                                    PII 04/27/20 Page 113 of 141  Page
                                                                                               Form Type:ID
                                                                                                          I-821D
                                                            #:1681


Notices


                                                                                           U.S. Department of Homeland Security
                                                                                           U.S. Citizenship and Immigration Services
                      October 19, 2017                                                     California Service Center
                                                                                           Laguna Niguel, CA 92607-0590




                      MONIKA YVETTE LANGARICA
                      ABA IMM JUSTICE PROJECT
                      2727 CAMINO DEL RIO S STE 223
                      SAN DIEGO, CA 92108
                      USA                                                                  IOE        PII

                      RE: CLAUDIA SARAHI RUEDA VIDAL
                      I-821D, Deferred Action for Childhood Arrivals                       A       PII

                                                                    DECISION

                      USCIS has evaluated your Form I-821D, Consideration of Deferred Action for Childhood Arrivals.
                      Based on a review of your case, it appears that the following occurred:

                      You have not established that you warrant a favorable exercise of prosecutorial discretion.

                      Accordingly, USCIS has determined, in its unreviewable discretion, that you have not demonstrated
                      that you warrant a favorable exercise of prosecutorial discretion and it will not defer action in your
                      matter. Accordingly, your Form I-765, Application for Employment Authorization, has also been
                      denied. Deferred action is a discretionary determination to defer removal action of an individual as an
                      act of prosecutorial discretion. You may not file an appeal or motion to reopen/reconsider this decision.

                      Sincerely,




                      Kathy A. Baran
                      Director
                      Officer: DU8090




                      CSCI821DI821D000004784888                         1 of 1                                                     www.uscis.gov




                                                                                                                                                   CAR 0109
Certified True Copy                                   Wed Oct 30 13:10:34 EDT 2019                                                                   Page 111 of 131
    Case
Receipt   2:18-cv-09276-DMG-PLA
        Number: IOE  PII                                          Document 69-3
                                                                     A-Number: A Filed
                                                                                  PII 04/27/20 Page 114 of 141  Page
                                                                                                             Form Type:ID
                                                                                                                        I-821D
                                                                          #:1682



                                                                                           U.S. Department of Homeland Security
                                                                                           U.S. Citizenship and Immigration Services
                      October 19, 2017                                                     California Service Center
                                                                                           Laguna Niguel, CA 92607-0590




                      CLAUDIA SARAHI RUEDA VIDAL
                                PII
                      LOS ANGELES, CA 90063
                      USA
                                                                                           IOE        PII
                      RE: CLAUDIA SARAHI RUEDA VIDAL
                      I-821D, Deferred Action for Childhood Arrivals
                                                                                           A       PII

                                                                           DECISION

                      USCIS has evaluated your Form I-821D, Consideration of Deferred Action for Childhood Arrivals.
                      Based on a review of your case, it appears that the following occurred:

                      You have not established that you warrant a favorable exercise of prosecutorial discretion.

                      Accordingly, USCIS has determined, in its unreviewable discretion, that you have not demonstrated
                      that you warrant a favorable exercise of prosecutorial discretion and it will not defer action in your
                      matter. Accordingly, your Form I-765, Application for Employment Authorization, has also been
                      denied. Deferred action is a discretionary determination to defer removal action of an individual as an
                      act of prosecutorial discretion. You may not file an appeal or motion to reopen/reconsider this decision.

                      Sincerely,




                      Kathy A. Baran
                      Director
                      Officer: DU8090




                      CSCI821DI821D000004784888 (COURTESY COPY)               1 of 1                                               www.uscis.gov




                                                                                                                                                   CAR 0110
Certified True Copy                                               Wed Oct 30 13:10:34 EDT 2019                                                       Page 112 of 131
    Case
Receipt   2:18-cv-09276-DMG-PLA
        Number: IOE  PII                                                 Document 69-3
                                                                            A-Number: A Filed
                                                                                         PII 04/27/20 Page 115 of 141  Page
                                                                                                                    Form Type:ID
                                                                                                                               I-821D
                                                                                 #:1683




                 Receipt Number                               USCIS Online Account Number           Case Type
                 IOE                                                                                I821D - CONSIDERATION OF DEFERRED ACTION FOR CHILDHOOD
                           PII                                       PII                            ARRIVALS
                 Received Date                                Priority Date                         Applicant
                 06/23/2017                                   06/21/2017                            A
                                                                                                        PII
                                                                                                    CLAUDIA SARAHI RUEDA VIDAL
                 Notice Date                                  Page
                 10/18/2017                                   1 of 1


                          RUEDA VIDAL, CLAUDIA SARAHI
                                    PII                                                                                   Notice Type: USCIS Account Access
                          LOS ANGELES CA 90063                                                                            Notice
                                                                                                                          Online Access Code:      PII
                 Welcome to USCIS!

                 Thank you for your recent submission. We have created a USCIS Online Account for you. With this account you can:
                   •    check the status of your case.
                      •        sign up to receive email notifications and text messages.
                      •        manage your account preferences and contact information.

                 Log on and confirm your account within 90 days.

                 To access your account, please follow the steps below:
                    1. Visit us online at https://my.uscis.gov/account
                      2.       Select the "Create a New Account" icon on the right side of the screen, and follow the on-screen instructions for creating a new account in
                               order to login to the system.
                      3.       Once you have created a new account, the system will automatically bring you to the "Home" tab.
                      4.       Select the "Track a case" icon.
                      5.       Enter your "Online Access Code" (found on the upper right side of this notice) and your "Date of Birth" in the fields provided. The Access
                               Code is case sensitive. Use capital letters when entering your code.
                      6.       Select the "Find Case" icon.

                 NOTE: Access to your USCIS Online Account will expire 90 days from the receipt date listed at the top of this letter. We will continue processing
                 your application whether or not you access your USCIS Online Account. We strongly encourage you to confirm your USCIS Online Account
                 as soon as possible and then use it in the future as your preferred method for interacting with USCIS. If you do not access your account before
                 your code expires and you wish to access your account, you will need to contact customer service to request that your access code be re-set. If you
                 have questions about how to confirm your USCIS Online account or to request that your access code be re-set, please visit us online at https://
                 egov.uscis.gov/cris/contactus




                 Please see the additional information on the back. You will be notified separately about any other cases you filed.

                 California Service Center
                 U. S. CITIZENSHIP & IMMIGRATION SVC
                 P.O. Box 30111
                 Laguna Niguel CA 92607-0111

                 Customer Service Telephone: 800-375-5283




                                                                                                                                                                             CAR 0111
Certified True Copy                                                           Wed Oct 30 13:10:34 EDT 2019                                                                     Page 113 of 131
    Case
Receipt   2:18-cv-09276-DMG-PLA
        Number: IOE  PII                                         Document 69-3
                                                                    A-Number: A Filed
                                                                                 PII 04/27/20 Page 116 of 141  Page
                                                                                                            Form Type:ID
                                                                                                                       I-821D
                                                                         #:1684




                 ASC Appointment Notice                                                         APPLICATION/PETITION/REQUEST NUMBER                             NOTICE DATE
                                                                                                IOE                - IOE                                        06/24/2017
                 CASE TYPE
                                                                                                       PII
                                                                                                SOCIAL SECURITY NUMBER
                                                                                                                            PII      USCIS A#                   CODE
                 I821D - I765                                                                                                        A                          3
                 ACCOUNT NUMBER                                                                 TCR
                                                                                                                                          PII
                                                                                                                                     SERVICE CENTER             PAGE
                                                                                                                                     CSC                        1 of 1
                      PII
                       CLAUDIA SARAHI RUEDA VIDAL
                       c/o MONIKA YVETTE LANGARICA
                       ABA IMM JUSTICE PROJECT
                       2727 CAMINO DEL RIO S STE 223
                       SAN DIEGO CA 92108




                 To process your request, U. S. Citizenship & Immigration Services (USCIS) must capture your biometrics.
                 PLEASE APPEAR AT THE BELOW APPLICATION SUPPORT CENTER (ASC) AT THE DATE AND TIME SPECIFIED.
                 IF YOU FAIL TO APPEAR AS SCHEDULED, YOUR REQUEST WILL BE CONSIDERED ABANDONED.

                      APPLICATION SUPPORT CENTER                                                        PLEASE READ THIS ENTIRE NOTICE CAREFULLY.
                      USCIS WILSHIRE                                                                          DATE AND TIME OF APPOINTMENT
                      1015 Wilshire Blvd 1st Fl, Suite 100                                                               07/11/2017
                      Los Angeles CA 90017                                                                                09:00AM

                 WHEN YOU GO TO THE APPLICATION SUPPORT CENTER TO HAVE YOUR BIOMETRICS TAKEN, YOU MUST BRING:
                 1. THIS APPOINTMENT NOTICE and
                 2. PHOTO IDENTIFICATION. Requestors must bring their Permanent Resident Card/Resident Alien Card, or a passport, driver’s license, national ID,
                 military ID, or State-issued photo ID. If you appear without proper identification, your biometrics may not be taken.


                 CELL PHONES, CAMERAS, OR OTHER RECORDING DEVICES ARE NOT PERMITTED.

                 NOTE: USCIS will use your fingerprints to check the criminal history records of the FBI. You may obtain a copy of your own FBI identification record
                 using the procedures outlined within Title 28 C.F.R., Section 16.32. The procedures to change, correct, or update your FBI identification record are outlined
                 within Title 28, C.F.R., Section 16.34.

                 NOTE: If the USCIS ASC is closed due to inclement weather or for other unforeseen circumstances, USCIS will automatically reschedule your
                 appointment for the next available appointment date and mail you a notice with the new date and time.

                                                                            REQUEST FOR RESCHEDULING
                 ❏ Please reschedule my appointment. Once USCIS receives your request, you will be sent a new appointment notice. Make a copy of this notice for
                 your records, then mail the original with your request to BPU, Alexandria ASC, Suite 100, 8850 Richmond Hwy, Alexandria, VA 22309-1586




                                            APPLICATION NUMBER                                                              APPLICATION NUMBER 2
                                          I821D - IOE                                                                       I765 - IOE
                                                          PII                                                                            PII

                 If you have any questions regarding this notice, please call 1-800-375-5283.
                 WARNING: Due to limited seating availability in our lobby area, only persons who are necessary to assist with transportation or completing the biometrics
                 worksheet should accompany you. If you have open wounds or bandages/casts when you appear, the USCIS may reschedule your appointment if it is
                 determined your injuries will interfere with taking your biometrics.




                                                                                                                                                                                 CAR 0112
Certified True Copy                                                Wed Oct 30 13:10:34 EDT 2019                                                                                    Page 114 of 131
    Case
Receipt   2:18-cv-09276-DMG-PLA
        Number: IOE  PII                                         Document 69-3
                                                                    A-Number: A Filed
                                                                                 PII 04/27/20 Page 117 of 141  Page
                                                                                                            Form Type:ID
                                                                                                                       I-821D
                                                                         #:1685




                 ASC Appointment Notice - APPLICANT COPY                                        APPLICATION/PETITION/REQUEST NUMBER                             NOTICE DATE
                                                                                                IOE                - IOE                                        06/24/2017
                 CASE TYPE
                                                                                                       PII
                                                                                                SOCIAL SECURITY NUMBER
                                                                                                                            PII      USCIS A#                   CODE
                 I821D - I765                                                                                                        A                          3
                 ACCOUNT NUMBER                                                                 TCR
                                                                                                                                          PII
                                                                                                                                     SERVICE CENTER             PAGE
                            P                                                                                                        CSC                        1 of 1

                            I
                            IPIISARAHI RUEDA VIDAL
                       CLAUDIA

                       LOS ANGELES CA 90063




                 To process your request, U. S. Citizenship & Immigration Services (USCIS) must capture your biometrics.
                 PLEASE APPEAR AT THE BELOW APPLICATION SUPPORT CENTER (ASC) AT THE DATE AND TIME SPECIFIED.
                 IF YOU FAIL TO APPEAR AS SCHEDULED, YOUR REQUEST WILL BE CONSIDERED ABANDONED.

                      APPLICATION SUPPORT CENTER                                                        PLEASE READ THIS ENTIRE NOTICE CAREFULLY.
                      USCIS WILSHIRE                                                                          DATE AND TIME OF APPOINTMENT
                      1015 Wilshire Blvd 1st Fl, Suite 100                                                               07/11/2017
                      Los Angeles CA 90017                                                                                09:00AM

                 WHEN YOU GO TO THE APPLICATION SUPPORT CENTER TO HAVE YOUR BIOMETRICS TAKEN, YOU MUST BRING:
                 1. THIS APPOINTMENT NOTICE and
                 2. PHOTO IDENTIFICATION. Requestors must bring their Permanent Resident Card/Resident Alien Card, or a passport, driver’s license, national ID,
                 military ID, or State-issued photo ID. If you appear without proper identification, your biometrics may not be taken.


                 CELL PHONES, CAMERAS, OR OTHER RECORDING DEVICES ARE NOT PERMITTED.

                 NOTE: USCIS will use your fingerprints to check the criminal history records of the FBI. You may obtain a copy of your own FBI identification record
                 using the procedures outlined within Title 28 C.F.R., Section 16.32. The procedures to change, correct, or update your FBI identification record are outlined
                 within Title 28, C.F.R., Section 16.34.

                 NOTE: If the USCIS ASC is closed due to inclement weather or for other unforeseen circumstances, USCIS will automatically reschedule your
                 appointment for the next available appointment date and mail you a notice with the new date and time.

                                                                            REQUEST FOR RESCHEDULING
                 ❏ Please reschedule my appointment. Once USCIS receives your request, you will be sent a new appointment notice. Make a copy of this notice for
                 your records, then mail the original with your request to BPU, Alexandria ASC, Suite 100, 8850 Richmond Hwy, Alexandria, VA 22309-1586




                                            APPLICATION NUMBER                                                              APPLICATION NUMBER 2
                                          I821D - IOE                                                                       I765 - IOE0
                                                          PII                                                                              PII

                 If you have any questions regarding this notice, please call 1-800-375-5283.
                 WARNING: Due to limited seating availability in our lobby area, only persons who are necessary to assist with transportation or completing the biometrics
                 worksheet should accompany you. If you have open wounds or bandages/casts when you appear, the USCIS may reschedule your appointment if it is
                 determined your injuries will interfere with taking your biometrics.




                                                                                                                                                                                 CAR 0113
Certified True Copy                                                Wed Oct 30 13:10:34 EDT 2019                                                                                    Page 115 of 131
    Case
Receipt   2:18-cv-09276-DMG-PLA
        Number: IOE  PII                            Document 69-3
                                                       A-Number: A Filed
                                                                    PII 04/27/20 Page 118 of 141  Page
                                                                                               Form Type:ID
                                                                                                          I-821D
                                                            #:1686



                                                                                           U.S. Department of Homeland Security
                                                                                           U.S. Citizenship and Immigration Services
                      October 19, 2017                                                     California Service Center
                                                                                           Laguna Niguel, CA 92607-0590




                      MONIKA YVETTE LANGARICA
                      ABA IMM JUSTICE PROJECT
                      2727 CAMINO DEL RIO S STE 223
                      SAN DIEGO, CA 92108
                      USA                                                                  IOE        PII

                      RE: CLAUDIA SARAHI RUEDA VIDAL
                      I-821D, Deferred Action for Childhood Arrivals                       A       PII

                                                                    DECISION

                      USCIS has evaluated your Form I-821D, Consideration of Deferred Action for Childhood Arrivals.
                      Based on a review of your case, it appears that the following occurred:

                      You have not established that you warrant a favorable exercise of prosecutorial discretion.

                      Accordingly, USCIS has determined, in its unreviewable discretion, that you have not demonstrated
                      that you warrant a favorable exercise of prosecutorial discretion and it will not defer action in your
                      matter. Accordingly, your Form I-765, Application for Employment Authorization, has also been
                      denied. Deferred action is a discretionary determination to defer removal action of an individual as an
                      act of prosecutorial discretion. You may not file an appeal or motion to reopen/reconsider this decision.

                      Sincerely,




                      Kathy A. Baran
                      Director
                      Officer: DU8090




                      CSCI821DI821D000004784888                         1 of 1                                                     www.uscis.gov




                                                                                                                                                   CAR 0114
Certified True Copy                                   Wed Oct 30 13:10:34 EDT 2019                                                                   Page 116 of 131
    Case
Receipt   2:18-cv-09276-DMG-PLA
        Number: IOE  PII                                          Document 69-3
                                                                     A-Number: A Filed
                                                                                  PII 04/27/20 Page 119 of 141  Page
                                                                                                             Form Type:ID
                                                                                                                        I-821D
                                                                          #:1687



                                                                                           U.S. Department of Homeland Security
                                                                                           U.S. Citizenship and Immigration Services
                      October 19, 2017                                                     California Service Center
                                                                                           Laguna Niguel, CA 92607-0590




                      CLAUDIA SARAHI RUEDA VIDAL
                                PII
                      LOS ANGELES, CA 90063
                      USA
                                                                                           IOE        PII
                      RE: CLAUDIA SARAHI RUEDA VIDAL
                      I-821D, Deferred Action for Childhood Arrivals
                                                                                           A       PII

                                                                           DECISION

                      USCIS has evaluated your Form I-821D, Consideration of Deferred Action for Childhood Arrivals.
                      Based on a review of your case, it appears that the following occurred:

                      You have not established that you warrant a favorable exercise of prosecutorial discretion.

                      Accordingly, USCIS has determined, in its unreviewable discretion, that you have not demonstrated
                      that you warrant a favorable exercise of prosecutorial discretion and it will not defer action in your
                      matter. Accordingly, your Form I-765, Application for Employment Authorization, has also been
                      denied. Deferred action is a discretionary determination to defer removal action of an individual as an
                      act of prosecutorial discretion. You may not file an appeal or motion to reopen/reconsider this decision.

                      Sincerely,




                      Kathy A. Baran
                      Director
                      Officer: DU8090




                      CSCI821DI821D000004784888 (COURTESY COPY)               1 of 1                                               www.uscis.gov




                                                                                                                                                   CAR 0115
Certified True Copy                                               Wed Oct 30 13:10:34 EDT 2019                                                       Page 117 of 131
    Case
Receipt   2:18-cv-09276-DMG-PLA
        Number: IOE  PII             Document 69-3
                                        A-Number: A Filed
                                                     PII 04/27/20 Page 120 of 141  Page
                                                                                Form Type:ID
                                                                                           I-821D
                                             #:1688


Risk and Fraud

This section contains sensitive law enforcement data that has been withheld from this Certified True
Copy.




                                                                                      CAR 0116
Certified True Copy                   Wed Oct 30 13:10:34 EDT 2019                      Page 118 of 131
    Case
Receipt   2:18-cv-09276-DMG-PLA
        Number: IOE  PII                              Document 69-3
                                                         A-Number: A Filed
                                                                      PII 04/27/20 Page 121 of 141  Page
                                                                                                 Form Type:ID
                                                                                                            I-821D
                                                              #:1689
CBP email.pdf: 78500014



                Nguyen, Khanh K (Connie)

               From:                              HOLMES, PII
               Sent:                              Thursday, October 19, 2017 1:21 PM
               To:                                Nguyen, Khanh K (Connie)
               Cc:                                Nguyen, Van T
               Subject:                           RE: A#             - DACA applicant
                                                             PII

                Hi Connie,

               Thank you for your work and follow up on this request.

                Have a good day as well.


               PII   Holmes
               Supervisory Border Patrol Agent

                              PII
               0: (
               C: (
                            PII
                          PII
                   Original Message
               From: Nguyen, Khanh K (Connie)
               Sent: Thursday, October 19, 2017 12:54 PM
               To: HOLMES, PII                                        PII
               Cc: Nguyen, Van T
               Subject: RE: A#
                                                PII
                                            DACA applicant
                                    PII
                Hi PII    ,

                Here's the denial notice for this case. Please let me know if you need anything else.

               Have a nice day,
               Connie

                    Original Message
                From: HOLMES, PII
                Sent: Wednesday, October 11, 2017 6:02 PM
                To: Nguyen, Khanh K (Connie)
                Cc: Nguyen, Van T
                Subject: RE: A#           - DACA applicant
                                    PII
                Thank you very much for checking on the case.


                PII


                From: Nguyen, Khanh K (Connie)
                Sent: Wednesday, October 11, 2017 5:48:32 PM




                                                                                                        CAR 0117
Certified True Copy                                     Wed Oct 02 16:00:47 EDT 2019                      Page 119 of 132
    Case
Receipt   2:18-cv-09276-DMG-PLA
        Number: IOE  PII                              Document 69-3
                                                         A-Number: A Filed
                                                                      PII 04/27/20 Page 122 of 141  Page
                                                                                                 Form Type:ID
                                                                                                            I-821D
                                                              #:1690
CBP email.pdf: 78500014



                To: HOLMES, PII
                Cc: Nguyen, Van T
                Subject: FW: A#               DACA applicant
                                      PII
                Good afternoon SBPA Holmes,

               I'd just want to let you know that HO just replied and informed us that they are reviewing the case and fully aware of the
               upcoming LI hearing date. I will adjudicate the case per their guidance as soon as I hear from them, and I'll advise you as
               such.

               Thank you,

                Khanh (Connie) Nguyen
                Immigration Services Officer
                DHS-USCIS-CSC-Bachground Check Unit, W/S 12090-B, DU-8090

               From: Nguyen, Van T
               Sent: Wednesday, October 11, 2017 5:20 PM
               To: Nguyen, Khanh K (Connie)
               Subject: FW: A#            - DACA applicant
                                      PII
               Fyi. Please let Officer Holmes know that HQ is reviewing this case and will follow up. We will certainly advise him as
               soon as we hear back from HQ.

               Van Nguyen

                      PII     (Fax)
                      PII
                                                                                 PII

               From: Nguyen, Khanh K (Connie)
               Sent: Tuesday, October 03, 2017 12:28 PM
               To: Nguyen, Van T
               Subject: FW: A#             - DACA applicant
                                      PII
                Hi Van,

                Is it possible for you to contact HQ to see if they can expedite on this RAG? The LI hearing is on November 8. Looks like
                an SME picked it up on 8/22/17.




                                                                             2




                                                                                                                                        CAR 0118
Certified True Copy                                     Wed Oct 02 16:00:47 EDT 2019                                                      Page 120 of 132
    Case
Receipt   2:18-cv-09276-DMG-PLA
        Number: IOE  PII                              Document 69-3
                                                         A-Number: A Filed
                                                                      PII 04/27/20 Page 123 of 141  Page
                                                                                                 Form Type:ID
                                                                                                            I-821D
                                                              #:1691
CBP email.pdf: 78500014



                 4
                BCU.CSC-2715-
               8/22/2017<http://




               BCU.CSC

               10E              /A
                        PII           PII
               Denial

               8/22/2017

               HQSCO SME



               .Thank you,
                Connie

               From: HOLMES, PII
               Sent: Tuesday, October 03, 2017 10:34 AM
               To: Nguyen, Khanh K (Connie)
               Subject: RE: Alt            - DACA applicant
                                   PII
               Good morning,

               lam just following up on the below request to see if you have heard anything back from HQ.

               Thank you,


               PII   Holmes
               Supervisory Border Patrol Agent
               San Diego Sector Prosecutions
                                                                                  PII
               0: (
               C:
                          PII
                        PII
               From: Nguyen, Khanh K (Connie)
               Sent: Monday, August 21, 2017 10:22 AM
               To: HOLMES, PII      R
                                                                      PII
               Subject: RE: Alt           - DACA applicant
                                   PII

               Good morning,




                I will rewrite my analysis then. It usually takes HQ about a month to get back to us. If I don't hear from them by the end
                of September, I'll ask my supervisor to contact someone there to expedite the review. Once I have their concurrence, I'll


                                                                            3




                                                                                                                                     CAR 0119
Certified True Copy                                     Wed Oct 02 16:00:47 EDT 2019                                                   Page 121 of 132
    Case
Receipt   2:18-cv-09276-DMG-PLA
        Number: IOE  PII                              Document 69-3
                                                         A-Number: A Filed
                                                                      PII 04/27/20 Page 124 of 141  Page
                                                                                                 Form Type:ID
                                                                                                            I-821D
                                                              #:1692
CBP email.pdf: 78500014




               Nguyen, Khanh K (Connie)

               From:                             Nguyen, Khanh K (Connie)
               Sent                              Monday, August 21, 2017 10:22 AM
               To:                               HOLMES, PII
               Subject:                          RE: A#             - DACA applicant
                                                            PII

               Good morning,

               I will rewrite my analysis then. It usually takes HQ about a month to get back to us. If I don't hear from them by the end
               of September, I'll ask my supervisor to contact someone there to expedite the review. Once I have their concurrence, I'll
               deny her DACA filing immediately on discretionary ground then email you the denial notice. I'm sure we will get it done
               before the LI hearing.

               BTW, I already sent the A-file back to Daniel last week. Thanks for your help with that.

               Have a good day,
               Connie


               From: HOLMES, PII
               Sent: Monday, August 21, 2017 9:28 AM
               To: Nguyen, Khanh K (Connie)
               Subject: RE: A#              DACA applicant
                                    PII
               Good morning,

               The agents would prefer it not be FOIA-able as there is information contained in it that the individuals being investigated
               are not aware that we know.

               Thank you,


               PII   Holmes
               Supervisory Border Patrol Agent
               San Diego Sector Prosecutions

               0: (
                              PII
               C:
                            PII
                          PII
               From: HOLMES, PII
               Sent: Thursday, August 17, 2017 3:00 PM
               To: Nguyen, Khanh K (Connie) <                               PII
               Subject: RE: A#              DACA applicant
                                    PII
               Good afternoon,

                Let me check with the investigating agents to see if they have a preference one way or the other in regards to being
                FOIA-able.

               Thank you,


                                                                            1




                                                                                                                                       CAR 0120
Certified True Copy                                     Wed Oct 02 16:00:47 EDT 2019                                                     Page 122 of 132
    Case
Receipt   2:18-cv-09276-DMG-PLA
        Number: IOE  PII                              Document 69-3
                                                         A-Number: A Filed
                                                                      PII 04/27/20 Page 125 of 141  Page
                                                                                                 Form Type:ID
                                                                                                            I-821D
                                                              #:1693
CBP email.pdf: 78500014



               PII    Holmes
               Supervisory Border Patrol Agent
               San Diego Sector Prosecutions

               0: (
                          PII
               C: (
                         PII
                       PII
               From: Nguyen, Khanh K (Connie)
               Sent: Thursday, August 17, 2017 1:33 PM
               To: HOLMES, PII      R
               Subject: RE: A
                                                      PII
                                            DACA applicant
                                  PII
               Good afternoon PII        ,

               I'm going to elevate this case to HQ and recommend a denial. I'd like to know whether you want to keep the report you
               sent to me from being FOIA-able. If you do then I won't send it as part of the document to HQ. It's more detailed than
               what is in EARM, but I think we can do without it if that's your concern. I will just word my case analysis a bit
               differently. Please let me know.

               Thank you,
               Connie


               From: HOLMES, PII
               Sent: Thursday, June 29, 2017 10:14 AM
               To: CSC BCU DACA Terminations
               Subject: RE: A# 213 081 680 - DACA applicant

               Attached is the report.

               Thank you,


               PII   Holmes
               Supervisory Border Patrol Agent
               San Diego Sector Prosecutions

               0: (
                           PII
               C:
                         PII
                       PII
               From: CSC BCU DACA Terminations
               Sent: Thursday, June 29, 2017 10:08 AM
               To: HOLMES,PII                                          PII
               Subject: RE:                - DACA applicant
                                 PII
               Yes, it would be great if you can provide the report.


               From: HOLMES, PII
               Sent: Thursday, June 29, 2017 10:03 AM
               To: CSC BCU DACA Terminations
               Subject: RE: A#      PII     - DACA applicant

               Thank you. I can also provide you with a report of investigation should you need it in the adjudications of this case.


                                                                             2




                                                                                                                                        CAR 0121
Certified True Copy                                     Wed Oct 02 16:00:47 EDT 2019                                                      Page 123 of 132
    Case
Receipt   2:18-cv-09276-DMG-PLA
        Number: IOE  PII                                Document 69-3
                                                           A-Number: A Filed
                                                                        PII 04/27/20 Page 126 of 141  Page
                                                                                                   Form Type:ID
                                                                                                              I-821D
                                                                #:1694
CBP email.pdf: 78500014



               PII        Holmes
               Supervisory Border Patrol Agent
               San Diego Sector Prosecutions

               0: (
                              PII
               C:
                            PII
                          PII
               From: CSC BCU DACA Terminations
               Sent: Thursday, June 29, 2017 10:01 AM
               To: HOLMES, PII
                                                        PII
               Cc: CSC BCU DACA
                                                              PII
               Subject: RE: Aft            - DACA applicant
                                     PII
               Good morning Agent Holmes,

               You were correct that this isn't a case for termination, but please contact us at this Mailbox in situations like this so we
               can expedite the adjudication to meet the court date.

               I had pulled the case, and I'm reviewing it. She has a biometrics appointment scheduled for July 11 and a               due
               to the          your office put into the system.
                                                                                                                               LEP
                          LEP
                I will update you when I can make the final adjudication decision on her case. Please contact me if you need anything_
               else.

                Thank you,

               Khanh (Connie) Nguyen
               Immigration Services Officer
               OHS-USCIS-CSC-Bachground Check Unit, W/S 12090-8, DU-8090


               From: HOLMES, PII
               Sent: Thursday, June 29, 2017 8:00 AM
               To: CSC BCU DACA Terminations
               Subject: Aft             - DACA applicant
                                    PII
                Good afternoon,

                I've sent e-mails to this e-mail address before in order to cancel an individual's DACA due to being placed into
                proceedings and being an enforcement priority. The below individual has been placed into removal proceedings and
                from what I understand has applied for DACA. She does not currently have DACA. I've attached a copy of the NTA that
                was filed with the immigration court and her next court date is November 8, 2017. If I have sent this to the wrong place
                as she does not currently have DACA to terminate, please let me know. I can also provide more information if needed.

                RE:
                          PII
                Claudia RUEDA-Vidal
                                                                                                                           C



                                                Digitized Inquiry For AXXXXXXXX
                                           Associated File#    Create Date            Comment            Updated Date

                           PII
                F     E             51rIS I A     PII             017 9:53 AI File is viewable in ELIS



                Thank you,
                                                                              3




                                                                                                                                         CAR 0122
Certified True Copy                                      Wed Oct 02 16:00:47 EDT 2019                                                      Page 124 of 132
    Case
Receipt   2:18-cv-09276-DMG-PLA
        Number: IOE  PII                          Document 69-3
                                                     A-Number: A Filed
                                                                  PII 04/27/20 Page 127 of 141  Page
                                                                                             Form Type:ID
                                                                                                        I-821D
                                                          #:1695
IOE       PII         -A         PII        RAG.pdf: 78413318


                                                                                             U.S. Citizenship and Immigration Services
                                                                                             California Service Center
                                                                                             24000 Avila Road
                                                                                             Laguna Niguel, CA 92677




                                       Deferred Action for Childhood Arrivals
                                                 Request for Adjudicative Guidance
                      Date: 08/17/2017
                      Service Center: CSC
                      Receipt Number / A-number: IOE       PII      /A     PII
                      Related DACA Guideline
                      Criminality

                      Question/Concern
                      Requestor lives at the stash house where CBP arrested her parents while in possession of cocaine
                      and bulk cash. Should she be granted DACA?

                      Detailed Synopsis

                            09/06/2012 – Juvenile charge for Remain at Scene of Riot/etc.
                            01/28/2015 – charged for Trespass, Injure Property. The case appears to be dismissed.
                            04/24/2017 – Customs & Border Patrol (CBP) arrested the requestor’s parents at PII
                                         , Los Angeles, and seized $630,000 and 15lbs cocaine. CBP investigation has
                             determined that her parents head the Rueda Transnational Criminal Organization (TCO).
                             The requestor arrived at the scene during the arrest. She listed this address as her
                             residence from 1/1/01-4/1/17 on her DACA request.
                            05/18/2017 – CBP went to her current residence to search for specific targets associated
                             with the Rueda TCO. She was arrested at the scene for immigration violation.
                            11/08/2017 – Removal proceedings hearing.

                      Vetting:
                             LEP




                                                                                                                                    CAR 0123
Certified True Copy                                 Wed Oct 02 16:00:47 EDT 2019                                                      Page 125 of 132
    Case
Receipt   2:18-cv-09276-DMG-PLA
        Number: IOE  PII                           Document 69-3
                                                      A-Number: A Filed
                                                                   PII 04/27/20 Page 128 of 141  Page
                                                                                              Form Type:ID
                                                                                                         I-821D
                                                           #:1696
IOE       PII         -A        PII          RAG.pdf: 78413318




                      Analysis: Although there is no evidence the requestor has ever been directly involved in her
                      parents’ TCO operation, she has lived with them into adulthood. CBP encountered her at two
                      different stash houses targeted in their investigation. CBP classifies her as an associate to the
                      Rueda TCO by virtue of familial relation in LEP .

                      Since the requestor has lived into adulthood at both addresses being targeted by the investigation,
                      it is very likely that she is aware of her parents’ criminal activities and is a beneficiary of the
                      profits from their TCO. As such, it appears that her case does not warrant prosecutorial
                      discretion.

                      Please see attached documents.

                      Recommendation
                      Deny




                                                                                                                            CAR 0124
Certified True Copy                                  Wed Oct 02 16:00:47 EDT 2019                                             Page 126 of 132
    Case
Receipt   2:18-cv-09276-DMG-PLA
        Number: IO  PII                             Document 69-3
                                                       A-Number: A Filed
                                                                    PII 04/27/20 Page 129 of 141  Page
                                                                                               Form Type:ID
                                                                                                          I-821D
                                                            #:1697
notice_72841596.pdf: 72841596




                                                                                    US Deparment of Homeland Security
                                                                                    Background Check Unit - California
                                                                                                       24000 Avila Rd
                                                                                             Laguna Niguel, CA 92677



                      OFNFDC 50/18.5-C

                      Interoffice Memorandum
                      To: IOE PII




                      A      PII
                      From: Khanh Nguyen, ISO
                      Date: October 4, 2017
                      Re: TECS Record(s) Resolution for:

                      Subject: Claudia RUEDA VIDAL
                      DOB: PII 1995

                      Aliases: Claudia RUEDA-VIDAL, Claudia RUEDA

                          LEP        C Record ID:          PII
                      Form Types: I-821D/ I-765

                      Process: Deconfliction

                      LHM: No

                      Required Security Checks:
                                         LEP


                      Optional Checks:

                                LEP




                      CSCI821DCSCBC000004366944                  1 of 3                                    www.uscis.gov




                                                                                                                           CAR 0125
Certified True Copy                                  Wed Oct 02 16:00:47 EDT 2019                                            Page 127 of 132
    Case
Receipt   2:18-cv-09276-DMG-PLA
        Number: IOE  PII                             Document 69-3
                                                        A-Number: A Filed
                                                                     PII 04/27/20 Page 130 of 141  Page
                                                                                                Form Type:ID
                                                                                                           I-821D
                                                             #:1698
notice_72841596.pdf: 72841596



                      Current Status:

                      No lawful status

                      EPS Referral:

                      The case does not require EPS referral to the ICE Enforcement and Removal Operations (ERO) as per
                      Policy Memorandum 602-0050 due to the following:

                               The subject is currently in removal proceedings before an Immigration Judge.
                      De-confliction Results:

                      Routine queries resulted in the following records, as listed below. All pertinent hits, sub-records and
                      available service systems checks were performed and reviewed for egregious public safety concern.

                      Record(s)                      PII
                               Deconfliction Complete
                      Discussion:                                                 LEP

                      According to Dwain Holmes, Supervisory Border Patrol Agent of San Diego Sector Prosecution, the
                      subject's parents head a Transnational Criminal Organization (TCO) smuggling narcotics across the
                      border with Mexico. BPA-I agents arrested her parents at        PII         , Los Angeles, and seized
                      $630,000 and 15lbs of cocaine. The requestor arrived at the scene during the arrest. She listed this
                      address as her residence from 1/1/01-4/1/17 on her DACA filing.

                      On May 18, 2017, BPA-I agents traveled to Los Angeles, California to search for specific targets
                      associated with the Rueda TCO. They encountered her outside of             PII             , Los
                      Angeles, which is listed as her current residence on her DACA filing. They arrested her for her
                      unlawful immigration status.

                      EARM classifies the requestor as an associate to the Rueda TCO by virtue of familial relation.

                      Additional discussion: Affiliation with drug trafficking organization is an EPS concern under PM
                      602-0050 (11/07/2011) and will affect DACA eligibility. Adjudicator should follow current policy for
                      adjudicative guidance.




                      Concerns relating to the subject have been fully addressed. This file is released for adjudication under
                      the authority of Policy Memo, “Exercising Prosecutorial Discretion with Respect to Individuals Who
                      Came to the United States as Children” signed into effect by the Secretary of Homeland Security on
                      June 15. 2012 and the memorandum entitled Revised Guidance for the Referral of Cases and Issuance
                      of Notices to Appear (NTAs) in Cases Involving Inadmissible and Removable Aliens dated November
                      7, 2011.

                      I have verified and concur with resolution as stated above.




                      CSCI821DCSCBC000004366944                          2 of 3                                         www.uscis.gov




                                                                                                                                        CAR 0126
Certified True Copy                                     Wed Oct 02 16:00:47 EDT 2019                                                      Page 128 of 132
    Case
Receipt   2:18-cv-09276-DMG-PLA
        Number: IOE  PII                          Document 69-3
                                                     A-Number: A Filed
                                                                  PII 04/27/20 Page 131 of 141  Page
                                                                                             Form Type:ID
                                                                                                        I-821D
                                                          #:1699
notice_72841596.pdf: 72841596




                      Danielle L Lee
                      Associate Center Director
                      Officer: DU8090




                                                                                                            PII




                      CSCI821DCSCBC000004366944               3 of 3                   www.uscis.gov




                                                                                                       CAR 0127
Certified True Copy                                Wed Oct 02 16:00:47 EDT 2019                          Page 129 of 132
    Case
Receipt   2:18-cv-09276-DMG-PLA
        Number: IOE  PII           Document 69-3
                                      A-Number: A Filed
                                                   PII 04/27/20 Page 132 of 141  Page
                                                                              Form Type:ID
                                                                                         I-821D
                                           #:1700


Case Flags

Case Flags
Flag Status Flag Type       Flag Description                   Flag Creation        Flag Update(s)

                            Current fingerprint result is an   2017-10-18           2017-10-18
                            Ident/Hit                          17:31:35.01          17:31:35.01
Active        INFORMATION
                            Detailed description: None provided by: ELIS INTERNAL   by: ELIS INTERNAL




                                                                                       CAR 0128
Certified True Copy                 Wed Oct 30 13:10:34 EDT 2019                         Page 130 of 131
    Case
Receipt   2:18-cv-09276-DMG-PLA
        Number: IOE  PII             Document 69-3
                                        A-Number: A Filed
                                                     PII 04/27/20 Page 133 of 141  Page
                                                                                Form Type:ID
                                                                                           I-821D
                                             #:1701


Payment Information
Fee Type              Date         Method                  Amount   Status        Settled Date

Form Fee              06/23/2017   No Fee Collected        $0.00    N/A           None
Biometric Fees        06/23/2017   No Fee Collected        $0.00    N/A           None




                                                                                  CAR 0129
Certified True Copy                  Wed Oct 30 13:10:34 EDT 2019                   Page 131 of 131
 Case 2:18-cv-09276-DMG-PLA Document 69-3 Filed 04/27/20 Page 134 of 141 Page ID
                                    #:1702




                               LEP
            PII                          PII
      PII
                                         PII

                   PII                   PII
      PII
                                         PII


                   PII                   PII
      PII
                                         PII
                                       PII
                                        PII
             PII                         PII
      PII




                   PII                   PII
      PII
                                          PII
                                        PII
                                        PII

            PII                           PII
      PII
                                          PII
                                        PII
                                        PII

                   PII                   PII
      PII
                                         PII




LEP                      PII
LEP                      PII
LEP                      PII
LEP                      PII
LEP                      PII
LEP                      PII
LEP                      PII
LEP                      PII
LEP                      PII
LEP                      PII




                                                                      CAR 0130
CPMS Query - FBI Response Text - 1                                      Page 1 of 4
 Case 2:18-cv-09276-DMG-PLA Document 69-3 Filed 04/27/20 Page 135 of 141 Page ID
                                    #:1703

UNITED STATES DEPARTMENT OF JUSTICE
                     FEDERAL BUREAU OF INVESTIGATION
              CRIMINAL JUSTICE INFORMATION SERVICES DIVISION
                           CLARKSBURG, WV 26306


NBCISWANZ                                                  NCN              PII
THE FOLLOWING FBI IDENTIFICATION RECORD FOR    PII    IS FURNISHED FOR
OFFICIAL USE ONLY.
THE TENPRINT BIOGRAPHICS AS SUBMITTED IN THE ORIGINAL TRANSACTION ARE:
NAME RUEDA VIDAL,CLAUDIA DOB 1995 PII

                           DESCRIPTORS ON FILE ARE AS FOLLOWS:

NAME RUEDA VIDAL,CLAUDIA

SEX         RACE           BIRTH DATE    HEIGHT   WEIGHT     EYES           HAIR
F           W              1995 PII      401      120        BROWN          BROWN

BIRTH CITY          BIRTH PLACE
UNREPORTED          MEXICO

CITIZENSHIP
UNKNOWN

PATTERN CLASS
WU LS               WU




OTHER BIRTH                                         SOCIAL
DATES                    SCARS-MARKS-TATTOOS        SECURITY         MISC NUMBERS

1995 PII                     NONE                   NONE             NONE

ALIAS NAME(S)
NONE




END OF COVER SHEET




                        UNITED STATES DEPARTMENT OF JUSTICE
                          FEDERAL BUREAU OF INVESTIGATION
                   CRIMINAL JUSTICE INFORMATION SERVICES DIVISION
                                CLARKSBURG, WV 26306


NBCISWANZ                                                  NCN              PII
BECAUSE ADDITIONS OR DELETIONS MAY BE MADE AT ANY TIME, A NEW COPY
SHOULD BE REQUESTED WHEN NEEDED FOR SUBSEQUENT USE.

               THIS RECORD IS SUBJECT TO THE
        FOLLOWING USE AND DISSEMINATION RESTRICTIONS

      UNDER PROVISIONS SET FORTH IN TITLE 28, CODE OF FEDERAL


                                                                                    CAR 0131


about:blank                                                                           10/1/2019
CPMS Query - FBI Response Text - 1                                      Page 2 of 4
 Case 2:18-cv-09276-DMG-PLA Document 69-3 Filed 04/27/20 Page 136 of 141 Page ID
                                    #:1704
REGULATIONS (CFR), SECTION 50.12, BOTH GOVERNMENTAL AND NONGOVERNMENTAL
ENTITIES AUTHORIZED TO SUBMIT FINGERPRINTS AND RECEIVE FBI IDENTIFICATION
RECORDS MUST NOTIFY THE INDIVIDUALS FINGERPRINTED THAT THE FINGERPRINTS
WILL BE USED TO CHECK THE CRIMINAL HISTORY RECORDS OF THE FBI.
IDENTIFICATION RECORDS OBTAINED FROM THE FBI MAY BE USED SOLELY FOR
THE PURPOSE REQUESTED AND MAY NOT BE DISSEMINATED OUTSIDE THE RECEIVING
DEPARTMENT, RELATED AGENCY OR OTHER AUTHORIZED ENTITY. IF THE INFORMATION
ON THE RECORD IS USED TO DISQUALIFY AN APPLICANT, THE OFFICIAL MAKING THE
DETERMINATION OF SUITABILITY FOR LICENSING OR EMPLOYMENT SHALL PROVIDE THE
APPLICANT THE OPPORTUNITY TO COMPLETE, OR CHALLENGE THE ACCURACY OF, THE
INFORMATION CONTAINED IN THE FBI IDENTIFICATION RECORD. THE DECIDING
OFFICIAL SHOULD NOT DENY THE LICENSE OR EMPLOYMENT BASED ON THE
INFORMATION IN THE RECORD UNTIL THE APPLICANT HAS BEEN AFFORDED A
REASONABLE TIME TO CORRECT OR COMPLETE THE INFORMATION, OR HAS DECLINED TO
DO SO. AN INDIVIDUAL SHOULD BE PRESUMED NOT GUILTY OF ANY CHARGE/ARREST
FOR WHICH THERE IS NO FINAL DISPOSITION STATED ON THE RECORD OR OTHERWISE
DETERMINED. IF THE APPLICANT WISHES TO CORRECT THE RECORD AS IT APPEARS
IN THE FBI'S CJIS DIVISION RECORDS SYSTEM, THE APPLICANT SHOULD
BE ADVISED THAT THE PROCEDURES TO CHANGE, CORRECT OR UPDATE THE RECORD ARE
SET FORTH IN TITLE 28, CFR, SECTION 16.34.
                     - FBI IDENTIFICATION RECORD -

WHEN EXPLANATION OF A CHARGE OR DISPOSITION IS NEEDED, COMMUNICATE
DIRECTLY WITH THE AGENCY THAT FURNISHED THE DATA TO THE FBI.




END OF PART 1 - PART 2 TO FOLLOW




                       UNITED STATES DEPARTMENT OF JUSTICE
                         FEDERAL BUREAU OF INVESTIGATION
                  CRIMINAL JUSTICE INFORMATION SERVICES DIVISION
                               CLARKSBURG, WV 26306


NBCISWANZ                                                   NCN             PII
PART 2
                        - FBI IDENTIFICATION RECORD - FBI             PII
NAME                                           FBI UCN            DATE REQUESTED
RUEDA,CLAUDIA SARAH                               PII             2017/07/11

SEX     RACE   BIRTH DATE    HEIGHT   WEIGHT    EYES     HAIR
F       W      1982 PII      500      110       BRO      BLK

BIRTH PLACE
CALIFORNIA

PATTERN CLASS                           CITIZENSHIP
WU LS              WU                   UNKNOWN
                                        MEXICO
                                        UNITED STATES



1-ARRESTED OR RECEIVED 2012/09/06 SID-      PII
   AGENCY-POLICE DEPARTMENT LOS ANGELES (CA0194200)
     AGENCY CASE-3292132

      FINGERPRINT INFORMATION


                                                                                   CAR 0132


about:blank                                                                          10/1/2019
CPMS Query - FBI Response Text - 1                                      Page 3 of 4
 Case 2:18-cv-09276-DMG-PLA Document 69-3 Filed 04/27/20 Page 137 of 141 Page ID
                                    #:1705
     BSI/PII
     PRINT DATE/2012/09/07

     CHARGE 1-001 COUNTS OF REMAIN AT SCENE,RIOT/ETC


2-ARRESTED OR RECEIVED 2015/01/28 SID-      PII
   AGENCY-POLICE DEPARTMENT LOS ANGELES (CA0194200)
     AGENCY CASE-4221108

   FINGERPRINT INFORMATION
     BSI/    PII
     PRINT DATE/2015/01/28

   PALMPRINT INFORMATION
     BSI/    PII
     PRINT DATE/2015/01/28




END OF PART 2 - PART 3 TO FOLLOW




                   UNITED STATES DEPARTMENT OF JUSTICE
                     FEDERAL BUREAU OF INVESTIGATION
              CRIMINAL JUSTICE INFORMATION SERVICES DIVISION
                           CLARKSBURG, WV 26306


NBCISWANZ                                         NCN          PII
PART 3
                  - FBI IDENTIFICATION RECORD - FBI      PII
     NAME USED-RUEDA,CLAUDIA
     CHARGE 1-001 COUNTS OF TRESPASS,INJURE PROPERTY

   COURT-MUN CRT METRO LOS ANGELES (CA019023J)
     CHARGE-MRD/602.1(B) PC-TRSPS:OBSTRCT/ETC BUSNES:PUB AGNCY
     MRD/DISMISSED/FURTHERANCE OF JUSTICE
     CHARGE-MRD/SEE COMMENT FOR CHARGE
     MRD/CONVICTED-FINE - FINE - FINE SS


3-ARRESTED OR RECEIVED 2017/05/18
   AGENCY-CBP-OBP STATION SAN DIEGO (CACBP2900)
     AGENCY CASE-CBCHU225051817130809

   FINGERPRINT INFORMATION
     BSI/PII
     PRINT DATE/2017/05/18

   PHOTO INFORMATION - 1 PHOTOS AVAILABLE
     BSI/PII
     POSE/ DESC/
     PHOTO DATE/2017/05/18

     NAME USED-RUEDA-VIDAL,CLAUDIA SARAHI
     CHARGE 1-ALIEN REMOVAL UNDER SECTION 212 AND 237

RECORD UPDATED 2017/07/11




                                                                        CAR 0133


about:blank                                                               10/1/2019
CPMS Query - FBI Response Text - 1                                      Page 4 of 4
 Case 2:18-cv-09276-DMG-PLA Document 69-3 Filed 04/27/20 Page 138 of 141 Page ID
                                    #:1706



ALL ARREST ENTRIES CONTAINED IN THIS FBI RECORD ARE BASED ON
FINGERPRINT COMPARISONS AND PERTAIN TO THE SAME INDIVIDUAL.

THE USE OF THIS RECORD IS REGULATED BY LAW. IT IS PROVIDED FOR OFFICIAL
USE ONLY AND MAY BE USED ONLY FOR THE PURPOSE REQUESTED.




                                                                          CAR 0134


about:blank                                                                 10/1/2019
Case 2:18-cv-09276-DMG-PLA Document 69-3 Filed 04/27/20 Page 139 of 141 Page ID
                                   #:1707




                                                                     CAR 0135
8-cv-09276-DMG-PLA Document 69-3 Filed 04/27/20 Page 140 of 141
                           #:1708




                                            CAR 0136
                     PII
Case 2:18-cv-09276-DMG-PLA Document 69-3 Filed 04/27/20 Page 141 of 141 Page ID
                                   #:1709

                                             PII

             PII




                                                                     CAR 0137
